Exhibit 10.1

 



LEASE

 

 

by and between

 

 

NLD MOUNT RIDGE LLC, a



Delaware limited liability company

 

(“Landlord”)

 

and

 

CALYXT, INC., a Delaware corporation

 

(“Tenant”)

 

 

 

 

September 6, 2017

 

CONCERNING LEASED PREMISES



LOCATED AT 2800 MOUNT RIDGE ROAD, ROSEVILLE, MINNESOTA

 

 

 

 

 



TABLE OF CONTENTS

 

    1.   THE LEASED PREMISES       2.   PRELIMINARY TERM; INITIAL TERM      
3.   RENT       4.   ACCEPTANCE OF LEASED PREMISES       5.   MAINTENANCE AND
REPAIRS BY TENANT       6.   ABSOLUTE TRIPLE NET AND BONDABLE LEASE      
7.   UTILITIES       8.   TAXES AND ASSESSMENTS       9.   TENANT’S IMPROVEMENTS
      10.   INSURANCE       11.   DAMAGE, DESTRUCTION, OBLIGATION TO REBUILD    
  12.   ABATEMENT       13.   USE, COMPLIANCE WITH LAWS, ETC.       14.   WASTE;
NO LIENS; PROHIBITED USES; NO HAZARDOUS MATERIALS OR USES       15.   TENANT
REPRESENTATIONS       16.   LANDLORD’S PERFORMANCE OF TENANT’S DUTIES      
17.   NOTICE TO MORTGAGEE       18.   SUBLETTING AND ASSIGNMENT; LEASEHOLD
MORTGAGES       19.   EMINENT DOMAIN       20.   INDEMNIFICATION      
21.   INSPECTION OF LEASED PREMISES      



i 





22.   DEFAULT       23.   LANDLORD’S REMEDIES UPON DEFAULT       24.   CONDITION
OF LEASED PREMISES ON TERMINATION       25.   SUCCESSORS AND ASSIGNS      
26.   NOTICES       27.   NO ORAL AGREEMENTS       28.   MERGER       29.   NO
WAIVER       30.   WARRANTIES OF TENANT; ESTOPPEL CERTIFICATE      
31.   CARDING AND LANDLORD'S RIGHT OF ENTRY       32.   LANDLORD AND TENANT    
  33.   TIME OF ESSENCE       34.   DEFINITION       35.   MORTGAGE      
36.   ZONING       37.   LANDLORD’S CONSENT       38.   LEGAL EXPENSE; WAIVER OF
JURY TRIAL       39.   TITLE OF LANDLORD       40.   LIMITATIONS ON LANDLORD’S
LIABILITY.       41.   FINANCIAL STATEMENTS       42.   GOVERNING LAW      
43.   HEADINGS      



ii 





44.   HOLDING OVER       45.   RIGHTS ARE CUMULATIVE       46.   MEMORANDUM OF
LEASE       47.   AUTHORITY TO SIGN LEASE       48.   INVALIDITY.      
49.   CONDITIONS AND COVENANTS; PERMITTED EXCEPTIONS       50.   SECURITY      
51.   INTERPRETATION       52.   NO BROKERS       53.   GUARANTY      
54.   SALE OF LEASED PREMISES; RIGHT OF FIRST REFUSAL     EXHIBITS:      
EXHIBIT A: LEGAL DESCRIPTION   EXHIBIT B: SITE PLAN OF LEASED PREMISES   EXHIBIT
C: PERMITTED EXCEPTIONS   EXHIBIT D: SUBORDINATION, NON-DISTURBANCE AND  
                       ATTORNMENT AGREEMENT AND TENANT'S ESTOPPEL           
       CERTIFICATE   EXHIBIT E: MEMORANDUM OF LEASE   EXHIBIT F: LEASE GUARANTY
     

iii 



TABLE OF DEFINITIONS

 



Defined Term   Section in Which
Term is Defined       ACM (Asbestos Containing Materials)   14 Action   38 Award
  19 Base Rent   3 Building   1 City   Recitals Claims   20 Construction
Agreement   Recitals Control   18 Covenant Insurance   10 Debt Service   19
Default   22 Default Rate   8 Disaster Insurance   10 ESA (Phase I Environmental
Site Assessment   14 Expansion   Recitals Expiration Date   2 Full Insurable
Value   10 Guarantor   41 Hazardous Materials   14 Indemnified Party   14
Initial Term   2 Initial Term Commencement Date   2 Land   Recitals Landlord
Notice   54 Laws   5 Lease Year   2 Leased Premises   1 Mortgagee   17 Offer  
54 Option to Sublet   23 PCBs (Polychlorinated Biphenyl)   14 Permitted
Affiliate   18

 



 



 

Permitted Assignment   18 Permitted Exceptions   1 Permitted Improvements   9
Personal Property   1 Preliminary Commencement Date   2 Preliminary Term   2
Real Property Taxes   8 Research Materials   14 Renewal Term   3 Rent   3
Repairs   11 Right of First Refusal   54 SNDA   35 Taking   19 Tenant Lien   18
Tenant Notice   54 Term   2 Third Party   54 Underlying Mortgage   17

 

 

2



LEASE

 

THIS LEASE (which is herein referred to as the “Lease”) is entered into and
effective as of September 6, 2017, between NLD MOUNT RIDGE LLC, a Delaware
limited liability company (hereinafter called “Landlord”) and CALYXT, INC., a
Delaware corporation (hereinafter called “Tenant”).

 

RECITALS:

 

A.As of the date hereof, Tenant has sold to Landlord and Landlord has purchased
from Tenant certain real property consisting of approximately 10 acres and
located at 2800 Mount Ridge Road, in the City of Roseville (the “City”), County
of Ramsey and State of Minnesota and legally described in Exhibit A attached
hereto and depicted in Exhibit A-1 attached hereto (the “Land”).

 

B.A building and other improvements located on the Land also were sold by Tenant
to Landlord in connection with the sale of the Land to Landlord. Tenant
retained, however, ownership to certain Personal Property located on the Land,
including but not limited to the furnishings now located on the Land.

 

C.Tenant and Landlord have agreed that Tenant shall lease back the Land and such
building and other improvements from Landlord as of the date hereof, and
Landlord shall, after the date hereof, substantially expand the existing
improvements for Tenant’s use and occupancy as a tenant thereof pursuant to the
terms of this Lease.

 

D.Tenant and Landlord have entered into that certain Escrow Agreement and
Construction Agreement on or about the date hereof (the “Construction
Agreement”) concerning Landlord’s and Tenant’s obligations with respect to the
expansion of the existing improvements as forth in the Construction Agreement
(the “Expansion”).

 

AGREEMENT:

 

Landlord and Tenant mutually agree as follows:

 

1.THE LEASED PREMISES.

 

Landlord, for and in consideration of the rents, covenants, agreements and
stipulations hereinafter mentioned, reserved and contained, to be paid, kept and
performed by Tenant, does hereby Lease and rent unto Tenant, and Tenant hereby
agrees to Lease and take upon the terms and conditions hereinafter set forth a
building occupied by Tenant immediately prior to the date hereof and all other
improvements (collectively, the “Building”) situated on the Land and depicted on
the Site Plan attached hereto as Exhibit B, subject to the terms and
requirements of the liens, restrictions and encumbrances set forth in Exhibit C
attached hereto (the “Permitted Exceptions”). Upon the Initial

 

 



Term Commencement Date (as hereafter defined), the “Building” shall include all
buildings, building expansions and improvements located on the Land other than
those that are Tenant’s removable trade fixtures, furnishings, equipment, the
greenhouses located on the Land, and all other personal property of Tenant
contained in the Leased Premises including supplies and inventory located in the
Leased Premises (collectively, the “Personal Property”).

 

The Land and Building together constitute the “Leased Premises” hereunder.

 

2.PRELIMINARY TERM; INITIAL TERM.

 

The Preliminary Term of this Lease (the “Preliminary Term”) commenced on the
date hereof (the “Preliminary Commencement Date”) and shall end on the date
immediately preceding the Initial Term Commencement Date (as hereafter defined).

 

The Initial Term of this Lease (the “Initial Term”) shall commence the next day
after issuance of a temporary certificate of occupancy or equivalent permit to
occupy issued by the City for the Expansion, but if the City does not issue such
a certificate or if the issuance of such certificate is dependent upon
completion of any item of construction that is Tenant’s responsibility under the
Construction Agreement, the Initial Term shall commence on the next day after
the date set forth in a certification of substantial completion executed by
Landlord’s architect or contractor confirming that the NLD Work, as defined in
the Construction Agreement, has been substantially completed (such next day is
referred to herein as the “Initial Term Commencement Date”), and end on the last
day of the month in which the 20th annual anniversary of the Initial Term
Commencement Date occurs (the “Expiration Date”) unless sooner terminated
pursuant to any provision hereof. The Preliminary Term, Initial Term and any
Renewal Term(s) (as defined in Section 3 hereof) for which Tenant properly has
exercised a renewal option pursuant to Section 3 hereof, all collectively
referred to herein as the “Term.”

 

For purposes of this Lease, a “Lease Year” means a period of twelve (12)
consecutive calendar months during the Initial Term or any Renewal Term (as
hereinafter defined) commencing on the first day of the calendar month next
following the Initial Term Commencement Date or the annual anniversary thereof,
as may be applicable; provided, however, that the first Lease Year shall include
that period of time from the Initial Term Commencement Date until the end of the
month in which the Initial Term Commencement Date occurs. Within ten (10) days
after the Initial Term Commencement Date is ascertainable, Landlord and Tenant
shall enter into a supplemental agreement specifying the actual date for the
Initial Term Commencement Date and expiration of the Initial Term and the Base
Rent during the Initial Term, as determined by the terms for calculating Base
Rent set forth in the Construction Agreement.

 

3.RENT.

 



a.Base Rent During Preliminary Term and Initial Term. Tenant hereby covenants
and agrees to pay Landlord as monthly fixed rent (“Base Rent”) for the Leased
Premises during the Term the sums set forth below, subject to modification by
amendment to this Lease made pursuant to the terms of the Construction
Agreement, the terms therein prevailing regarding the

2 



calculation of Base Rent (it being acknowledged that Base Rent shall increase on
the first day of Lease Year 6, the first day of Lease Year 11 and the first day
of Lease Year 16 each Renewal Term by 7.5% of the Base Rent in effect
immediately prior to such first day):

 

Lease Annual Monthly Period Base Rent Base Rent       Preliminary Term
$   490,000.00 $  40,833.33       Lease Years 1-5 $1,336,000.00 $111,333.33    
  Lease Years 6-10 $1,436,200.00 $119,683.33       Lease Years 11-15
$1,543,915.00 $128,659.58       Lease Years 16-20 $1,659,708.63 $138,309.05

 





b.Renewal Terms. Provided that Tenant is not in Default beyond any applicable
cure period, and the property is being occupied, both when exercising its option
to extend and at the commencement of the renewal Term, Tenant shall have the
option to extend the Term of this Lease for four (4) successive additional
renewal terms of five (5) years each commencing at the Expiration Date of the
Initial Term or prior renewal term hereof (as the case may be) (each a “Renewal
Term”) on the same terms and conditions as the Initial Term except that the Base
Rent for each and every Lease Year during said Renewal Terms shall increase on
the first day of each Renewal Term by 7.5% of the Base Rent in effect
immediately prior to such first day as follows, subject to modification by
amendment to this Lease made pursuant to the terms of the Construction
Agreement:

 





Renewal Annual Monthly Term Base Rent Base Rent       First Renewal Term    
(Lease Years 21-15) $1,784,186.77 $148,682.23       Second Renewal Term    
(Lease Years 26-30) $1,918,000.78 $159,833.40       Third Renewal Term    
(Lease Years 31-35) $2,061,850.84 $171,820.90       Fourth Renewal Term    
(Lease Years 36-40) $2,216,489.65 $184,707.47

3 



Tenant shall give Landlord written notice of its exercise of the option for any
Renewal Term not less than 270 days before the Expiration Date of the Initial
Term or the date of expiration of the Renewal Term, as the case may be.

 



c.Payment of Base Rent. All Base Rent shall be payable in advance and without
demand on the first day of every calendar month commencing on the Commencement
Date. Base Rent shall be prorated for any partial month at the beginning or end
of the Term. Tenant shall pay Base Rent and all other sums due to Landlord or
additional rent due hereunder (collectively, “Rent”) to Landlord, as Landlord
may direct, (a) through an automatic clearing house (ACH) to a recipient
identified by Landlord, (b) by wire transfer in accordance with instructions
delivered by Landlord to a recipient identified by Landlord, (c) as Landlord may
otherwise direct, or (d) to the following address:



 

NLD MOUNT RIDGE LLC



c/o Capital Real Estate, Inc. 

50 South 6th Street, Suite 1480



Minneapolis, MN 55402 

Attention: Manager

 

All Rent shall be paid in lawful money of the United States of America.

 



d.No Offset. The Rent provided for under this Lease is intended to provide
Landlord with an absolutely “net” return on its ownership of the Leased
Premises, free of all costs of operating, owning and occupying the Leased
Premises, and without any obligation for Landlord to provide any services to
Tenant or with respect to the Leased Premises, except as expressly provided in
this Lease. Tenant shall pay all Rent without offset, defense, counterclaim,
reduction, deduction, exercise of recoupment rights, deferral, or abatement
based upon: (a) any failure or alleged failure of Landlord to perform any
obligations, if any, under this Lease; (b) any alleged oral amendment of the
Lease (which alleged oral amendment shall in any event be of no force and
effect); (c) any alleged prior overpayment of Rent not confirmed by Landlord in
writing as a proper basis for future credit; (d) any alleged breach of any
representation or warranty by Landlord; or I any other matter whatsoever.

 

4.ACCEPTANCE OF LEASED PREMISES.

 

Tenant owned the land and improvements that now exist on the Leased Premises and
which were constructed pursuant to plans and specifications approved by Tenant
and with architects and contractors approved by Tenant. Tenant therefore is
familiar with and has accepted and approved the design of the improvements and
condition of the Leased Premises and the terms of the Permitted Exceptions as of
the Effective Date. Pursuant to the Construction Agreement, the Expansion and
other improvements to the Leased Premises constructed and/or installed by
Landlord will be constructed or installed pursuant to plans and specifications
approved by Tenant and with architects and contractors approved by Tenant, and
Tenant and will be presumed as of the Initial Term Commencement Date to have
accepted the Leased Premises in their then existing condition subject to the
terms of the Permitted Exceptions. To the maximum extent permitted by law,
Tenant waives

 

4 



any implied or statutory warranty of suitability or fitness for a particular
purpose related for the Leased Premises and Tenant acknowledges that it has
accepted the Leased Premises “as is,” in its current condition, with no
representations, warranties or covenants, express or implied, on the part of the
Landlord with respect to the condition of the same or the suitability of the
Leased Premises for Tenant’s intended use. Landlord shall have no responsibility
or liability for the design, construction or condition of Leased Premises and
makes no warranties with respect thereto, and Landlord shall not be required to
make any repairs or replacements of any kind whatsoever or to perform any
maintenance whatsoever during the term of this Lease. Tenant acknowledges that
Landlord has no contractor and supplier warranties in its possession. Upon
request, Landlord will transfer contract and supplier warranties previously
transferred by Tenant to Landlord to Tenant for the Term of this Lease which
transferred warranties shall revert back to Landlord upon termination of this
Lease.

 

5.MAINTENANCE AND REPAIRS BY TENANT.

 

Tenant agrees at its expense (and Landlord shall have no obligation) to keep and
maintain the entire Leased Premises, both Building and Land, in good order,
condition and repair, including but not limited to maintenance and repair of all
structural or load-bearing elements, roofs, walls, foundations, heating,
ventilating and air conditioning systems, all building security and monitoring
system, windows, plate glass walls, doors, electrical systems and equipment,
mechanical equipment, plumbing and all other components of the Building, mowing
of lawns, care of plantings, replacing, resurfacing and striping of walkways,
driveways and parking areas, and adjacent public sidewalks, removal of snow and
ice from the Leased Premises and adjacent public sidewalks, removal of trash,
maintenance of utility lines and exterior lighting on the Land, and any
maintenance, repairs or replacements (or fees or reserves therefor) as may be
required by any Permitted Exceptions.

 

All such maintenance and repair shall keep the Leased Premises in a good state
of repair and in a clean, safe, and sanitary condition and in compliance with
all applicable laws, statutes, rules, regulations, codes, ordinances, zoning
restrictions, certificate of occupancy, judicial orders and decisions, orders of
governmental authorities and insurance regulations (collectively, “Laws”).
Tenant must make all repairs, corrections, replacements, improvements or
alterations necessitated by age, Tenant’s use and the elements or required
pursuant to governmental order or mandate. Notwithstanding the foregoing, and as
long as (1) no notices have been received from any governmental authority as to
the condition of the Leased Premises, and (2) Tenant is keeping the Leased
Premises in a condition that prevents waste to the value of the same, Tenant
shall be solely responsible for the day-to-day maintenance decisions for, and
activities upon, the Leased Premises, including but not limited to all lawn
care, trash removal, painting and other cosmetic maintenance. Tenant expressly
waives the benefit of any statute now or hereinafter in effect which would
otherwise afford Tenant the right to make repairs, corrections, improvements or
alterations at Landlord’s expense or to terminate this Lease because of
Landlord’s failure to keep the Leased Premises in good order, condition or
repair, or which would otherwise require Landlord to make repairs, corrections,
improvements or alterations. Any and all obligations that Landlord or Tenant may
incur under the Permitted Exceptions and any other agreements to which the Land
may be subject as of the Commencement Date and any amendments thereto or
modification thereafter shall be the sole obligation of Tenant during the Term
of the Lease and any extensions thereof.

 

5 



It is intended by the Parties hereto that Landlord has no obligation, in any
manner whatsoever, to repair and maintain the Leased Premises or the equipment
or fixtures therein or any part thereof, whether structural or non-structural,
all of which obligations are intended to be that of Tenant. In no event shall
Landlord be obligated to pay for repairs or replacement of any part of the
Leased Premises.

 

If Tenant fails to perform its obligations under this Section or under another
provision of this Lease, Landlord may at its option (but shall not be required
to) enter upon the Leased Premises after thirty (30) days prior written notice
to Tenant (except in the case of an emergency, in which case no notice shall be
required), perform such obligations on Tenant’s behalf and put the same in good
order, condition and repair, and the cost thereof, shall become additional rent
due and payable to Landlord with Tenant’s next installment of Base Rent.

 

6.ABSOLUTE TRIPLE NET AND BONDABLE LEASE.

 

Tenant hereby acknowledges that this Lease is intended to be what is commonly
called an “absolute triple net lease” or “bondable lease,” it being understood
that Landlord shall receive the Rent set forth in Section 3 hereof, free and
clear of any and all other impositions, taxes, liens, charges or expenses of any
nature whatsoever in connection with the ownership and operation of the Leased
Premises. In addition to the Rent reserved by Section 3, Tenant shall pay to the
parties respectively entitled thereto all impositions, insurance premiums,
operating charges, maintenance charges, construction costs and any other
charges, costs and expenses which arise or may be contemplated under the
Permitted Exceptions or otherwise, all maintenance and repair expenses pursuant
to Section 5 hereof, all utility expenses set forth in Section 7 hereof, all
Real Property Taxes pursuant to and as defined in Section 8 hereof, all premiums
for insurance required by Section 10 hereof and all other expenses, charges,
assessments and costs associated with the operation, use, maintenance and
ownership of the Leased Premises or otherwise provided to be paid by Tenant
pursuant to the terms of this Lease. All such charges, costs and expenses shall
constitute additional rent, and upon the failure of Tenant to pay any of such
costs, charges or expenses, Landlord shall have the same rights and remedies as
otherwise provided in this Lease for the failure of Tenant to pay Base Rent
including but not limited to the remedies provided in Sections 16 and 23 hereof
relating to Landlord’s right (but not obligation) to perform Tenant’s
obligations hereunder. It is the intention of the parties that, notwithstanding
anything herein to the contrary, (i) this Lease shall not be terminable for any
reason by Tenant, (ii) Tenant shall in no event be entitled to (and hereby
waives any rights with respect to) any abatement of or reduction in Rent payable
under this Lease or any defense, right of setoff or counterclaim with respect to
payment of Rent, and (iii) no event, condition or other occurrence of any kind
or nature whatsoever shall operate so as to relieve Tenant from its obligation
to make timely and uninterrupted payment of Rent hereunder. In the event of any
conflict or inconsistency between the provisions of this Section 6 and any other
provision of this Lease or any Exhibit or addendum thereto, the provisions of
this Section 6 shall be controlling. Any present or future law to the contrary
shall not alter this agreement of the parties

 

7.UTILITIES.

 

Tenant shall pay on time and hold Landlord free and harmless from all bills or
assessments for light,

 

6 



heat, water, gas, electric, telephone, sewer rentals or charges, and any other
expenses arising out of or incidental to the occupancy of said Building and
Leased Premises. No full or partial utility deprivation including, but not
limited to, blackout, brownout, or rationing, nor any loss of or damage to
improvements located in utility and drainage easements shall give rise to any
abatement of Rent nor give rise to any right of Tenant to offset Rent or to
terminate the Lease

 

8.TAXES AND ASSESSMENTS.

 

As additional rent, Tenant agrees and covenants to pay directly to the proper
governmental agency, on or before the date each installment becomes due and
payable, an amount equal to all “Real Property Taxes,” as further defined below,
which become due and payable during the Term of this Lease. Landlord shall, (i)
if possible, have the tax bills mailed directly to Tenant by the proper
governmental agency; and (ii) for the last Lease Year of the Term hereof,
furnish an apportionment between Landlord and Tenant based on the number of days
of Tenant’s last Lease Year which fall within the then current calendar year.
Tenant may, in good faith and in a lawful manner and upon giving thirty (30)
days’ prior written notice to Landlord of its intention so to do, contest any
tax assessment or charge against the Leased Premises, but all costs and expenses
incidental to such contest shall be paid by Tenant, and in case of an
adjudication adverse to Tenant, then Tenant shall promptly pay such tax,
assessment or charge including penalties or late charges, if any. Tenant shall
indemnify and save Landlord harmless against any loss or damage arising from
such contest and shall, if necessary to prevent a sale or other loss or damage
to Landlord, pay such tax, assessment or charge under protest and take such
other steps as may be necessary to prevent any sale or loss.

 

No later than the date that each installment of Real Property Taxes is due and
payable without interest or penalty Tenant shall furnish Landlord with
satisfactory evidence that such installment of Real Property Taxes have been
paid . If Tenant shall fail to pay any Real Property Taxes when due and before
any delinquency, penalty or interest is imposed on such taxes, Landlord shall
have the right to pay the same(together with any such penalty and interest), in
which case Tenant shall repay in full such amount to Landlord with Tenant’s next
installment of Base Rent together with interest |at five percent (5%) per annum
over the “Prime Rate” established by the Wall Street Journal (or if the Wall
Street Journal no longer publishes its Prime Rate, then the Prime Rate announced
by the Minneapolis office of Wells Fargo Bank N.A.) on the date of invoice from
Landlord to Tenant (but in no event more than the maximum rate then allowable by
law) (the “Default Rate”).

 

As used herein, the term “Real Property Taxes” shall include any form of ad
valorem property tax, real estate tax or assessment, general, special, ordinary
or extraordinary, and any license fees, rental tax, including without
limitation, sales, use, gross receipts or value added taxes levied on the Rent
payable hereunder, improvement bond or other bonds, including all interest in
connection therewith, any levy or tax (other than inheritance, personal income
or estate taxes) imposed on the Leased Premises by any authority having the
direct or indirect power to tax, including any city, state or federal
government, or any school, agricultural, sanitary, fire, street, drainage or
other improvement district thereof, as against any legal or equitable interest
of Landlord in the Leased Premises or in the real property of which the Leased
Premises are a part together with all interest payable therewith, as against
Landlord’s right to Rent or other income therefrom, and as against Landlord’s
business of leasing the Leased Premises. To the extent that special assessments
are levied against the Real

 

7 



Property at any time during the Lease Term, Tenant shall have the right to
spread such assessment payments out over the longest period of time allowed by
the assessing authority, with Tenant responsible only for the payment of the
installments of assessments which are due and payable during the time that
Tenant occupies the Premises. The term “Real Property Taxes” shall also include
any tax, fee, levy, assessment or charge (i) in substitution of, partially or
totally, any tax, fee, levy, assessment or charge included within the definition
of “Real Property Taxes”, or (ii) the nature of which was previously included
within the definition of “Real Property Taxes”, or (iii) which is imposed as a
result of a transfer, either partial or total, of Landlord’s interest in the
Leased Premises or which is added to a tax or charge included within the
definition of “Real Property Taxes” by reason of such transfer, or (iv) which is
imposed by reason of this transaction, any modifications or changes hereto, or
any transfers hereof.

 

Tenant shall pay prior to delinquency all taxes assessed against and levied upon
the Personal Property. When possible, Tenant shall cause the Personal Property
to be assessed and billed separately from the real property of Landlord. If any
of Personal Property shall be assessed with the Land, Tenant shall pay the taxes
attributable to Tenant within ten (10) days after receipt of a written statement
setting forth the taxes applicable to Tenant’s property.

 

9.TENANT’S IMPROVEMENTS.

 

Without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, Tenant shall not make any
alterations to the Leased Premises that (a) impair or compromise the structural
integrity of the Leased Premises, (b) reduce the overall size or the footprint
of the Building, (c) reduce the overall value of the Leased Premises, or (d)
that materially affect the appearance of the Leased Premises, provided, however
that Tenant may, without Landlord’s consent, alter, repair, remove and install
at Tenant’s sole cost and expense (i) nonstructural leasehold improvements to
the interior of the Building, and (ii)the greenhouse facilities , fencing and
outdoor installations as are or will be necessary for the operation of Tenant’s
business (the “Permitted Improvements”) as long the Permitted Improvements are
removable, not permanent in nature and do not require frost -safe footings.

 

At least thirty (30) prior to Tenant commencing a structural alteration, Tenant
shall submit to Landlord courtesy copies of a full and complete set of drawings
and plans depicting the structural alteration that Tenant intends to undertake
(said drawings and plans shall be reasonably detailed and, at minimum, shall be
sufficient for Landlord to determine whether or not the proposed work complies
with the foregoing requirements of this Section 9.

 

Any alterations, improvements and additions in, or about the Leased Premises
that Tenant desires to make and which require the consent of Landlord, shall be
presented at least thirty (30) days in advance of commencing work to Landlord in
written form, with proposed detailed plans and specifications. Landlord’s
consent shall be automatically granted if Landlord does not respond to or
comment upon Tenant’s request within thirty (30) days after Landlord’s receipt
of such request, plans and specifications from Tenant.

 

8 



Unless expressly released by Landlord in writing, all improvements or
alterations, excluding those involving Personal Property, shall be and remain,
at the time of expiration or other termination of this Lease, the property of
Landlord without payment or offset unless such improvements are not attached to
the Leased Premises. Landlord may require that Tenant remove any or all
alterations, improvements or additions made by Tenant to the Leased Premises at
the expiration of the Term and restore the Leased Premises to its prior
condition, provided however, that or any improvements or alterations which
require Landlord consent, Landlord shall inform Tenant, at the time of approval
of the alterations or improvements, whether such alterations or improvements
will need to be removed at the expiration of the Term.

 

If Landlord shall consent to the alterations, improvements and additions or
approve of the drawings and specifications therefor, as the case may be, the
consent or approval shall be deemed conditioned upon Tenant acquiring a permit
to do so from appropriate governmental agencies, the furnishing of a copy
thereof to Landlord prior to the commencement of the work and the compliance by
Tenant of all conditions of said permit in a prompt and expeditious manner. No
alterations, improvements or other construction by Tenant shall violate any
lawful rule or regulation, plat or zoning construction or other law, ordinance
or regulation applicable thereto, and all alterations and improvements shall be
done and performed in good and workmanlike manner, using new and first quality
materials. All costs of any such improvements shall be paid by Tenant and Tenant
shall allow no liens for labor or materials to attach to the Leased Premises by
virtue thereof. Tenant shall give Landlord not less than ten (10) days’ notice
prior to the commencement of any work in, on or about the Leased Premises, and
Landlord shall have the right to post notices of non-responsibility in or on the
Leased Premises as provided by law.

 

Upon completion of any such work, Tenant shall submit to Landlord as-built plans
of the improvements and alterations made (if applicable), a sworn construction
statement, lien waivers from all persons or entities providing materials,
services or equipment for the work completed and an endorsement to Landlord’s
policy of title insurance confirming the absence of any liens or other matters
of record related to the work performed.

 

To the extent that any alterations, improvements or additions result in the
removal from the Building of any building components having salvage value and
such components have not been replaced with components having equal or greater
value, such salvage value shall be paid to Landlord.

 

10.INSURANCE.

 

The Tenant agrees to provide and keep in force during the Term of this Lease and
at its own cost and expense the following insurance coverage from an insurance
company or companies authorized to do business in the state in which the Land is
located:

 

a.       Property Insurance. All risk property insurance covering all structures
and improvements on the Leased Premises or constructed or maintained in
conjunction with the Building pursuant to any Permitted Exceptions with coverage
for perils as set forth on the Causes of Loss – Special Form in an amount not
less than the Full Insurable Value (defined below), and to keep such insurance
in full force and effect for and during the time any Buildings and improvements
are located on the Leased Premises during the term of this

 

9 



Lease. The coverage shall include all risks commonly insured for properties
similar to the Leased Premises in the metropolitan area in which the Land is
located, including insurance against damage caused by tornado, windstorm, and
other disasters for which insurance is available in the state in which the
Leased Premises is located (“Disaster Insurance”) in such areas where such
natural disasters are reasonably expected to occur. Such insurance shall contain
an agreed valuation provision in lieu of any co-insurance clause, an increased
cost of construction endorsement, debris removal coverage and a waiver of
subrogation endorsement in favor of Landlord. While any portion of the Building
is being rebuilt on the Land, Tenant shall provide such property insurance in
builder’s risk completed value form, including coverage available on the
so-called “all-risk” non-reporting form of policy in an amount equal to 100% of
the full insurable replacement value of the Building or such portion as is being
rebuilt. For the purpose hereof, “Full Insurable Value” shall mean the
replacement cost of the Building and such improvements without allowance for
depreciation but excluding, except where covered by Disaster Insurance,
footings, foundations, and other portions of improvements which are customarily
not insurable. Such policy or policies shall insure Landlord as loss payee, and
shall contain a standard mortgagee clause providing for payment of proceeds to
any Mortgagee (as defined in Section 17) having a lien or interest in the Leased
Premises as its interest may appear. No parties other than Landlord, Mortgagees
and Tenant may be named as insureds or loss payees on such property insurance
policies except that a holder of a permitted Tenant Lien (as such term is
defined in Section 18(f) hereof) may be named as a loss payee only with respect
to Tenant’s removable trade fixtures, equipment and inventory located on the
Leased Premises.

 

b.       Public Liability and Property Damage. Commercial general liability
insurance, including contractual liability coverage with combined single limit
coverage of not less than Five Million Dollars ($5,000,000.00) for injury to
persons or property and loss of life or property in or about the Property
arising out of any one occurrence. Such insurance shall be endorsed to provide
that the insurance shall be primary to and not contributory to any similar
insurance carried by Landlord, shall contain a severability of interest clause,
and shall name Landlord and each Mortgagee as additional insureds thereunder.
During the Term, Landlord and each Mortgagee may require a reasonable increase
in the amount of the aforesaid limit if such increase is in keeping with the
standard limit maintained by businesses comparable to Tenant as reasonably
determined by Landlord or such Mortgagee. Tenant may maintain the required
liability and property insurance (described below) in the form of a blanket
policy covering other locations of Tenant in addition to the Leased Premises;
provided, however, that Tenant shall provide Landlord with a certificate of
insurance for such coverages specifically naming the location of the Leased
Premises and naming Landlord as required in this Section 10, the limits of which
coverages applicable to the Leased Premises are to be in the amounts set forth
in this Section 10.

 

c.       Business Interruption. Business interruption insurance covering all
Rent related to the Leased Premises for a minimum of twelve (12) months.

 

d.       Insurance Required by Permitted Exceptions. Such insurance as is
required to be maintained by either Tenant or Landlord under the Permitted
Exceptions, meeting the

 

10 



coverage, insurance level, notice and certificate requirements of any applicable
Permitted Exception (the “Covenant Insurance”).

 

e.       Worker’s Compensation. Workers’ Compensation Insurance providing
statutory benefits to employees of Tenant in Minnesota with a waiver of
subrogation in favor of Landlord and Employer’s Liability Insurance with limits
of not less than $100,000 per accident or disease and $500,000 aggregate by
disease or such higher limits as may be required by applicable Laws.

 

f.       Tenant’s Property Insurance. All Risk Property Insurance covering all
of Tenant’s Personal Property from time to time in, on or upon the Leased
Premises, and all alterations, additions or changes made by Tenant pursuant to
the terms of this Lease, in an amount equal to at least eighty percent (80%) of
the full replacement cost thereof, providing protection against perils included
within the standard all-risk form of fire and extended coverage insurance
policy, together with insurance against sprinkler damage, if applicable (but
Landlord makes no representation that the Leased Premises is equipped with a
sprinkler system), vandalism and malicious mischief.

 

g.       Other. Such other insurance against other insurable hazards as Landlord
or any Mortgagee may from time to time reasonably require.

 

h.       General Insurance Requirements. Each policy required hereunder shall
contain a covenant that should such policies be cancelled, assigned or
materially changed during the policy period, the insurer will mail a notice
thereof to Landlord, each Mortgagee and any other parties required by any
Permitted Exception to receive such notice, at least thirty (30) days in
advance. All insurance policies (except for Worker’s Compensation) required to
be maintained under this Lease shall be procured from insurance companies rated
at (A-/IX) or better by the then current edition of Best’s Insurance Reports
published by A.M. Best Co. and licensed to do business in the State of
Minnesota. Upon Landlord’s written request, Tenant shall furnish to Landlord the
policies or certificates of insurance showing the insurance referred to in this
Section 10 to be in full force and effect. Certificates of insurance evidencing
the existence and amounts of such insurance, shall be delivered to Landlord by
Tenant prior to Tenant’s occupancy of any portion of the Leased Premises. No
such policy shall be cancelable except after thirty (30) days written notice to
Landlord. Tenant shall, prior to the expiration of any such policy, furnish
Landlord, each Mortgagee and any third party required under any Permitted
Exception to receive notices of insurance, with renewals or “binders” thereof
together with evidence of the payment of premiums therefor, or Landlord may
order such insurance and charge the cost thereof to Tenant, which amount shall
be paid by Tenant upon demand. The insurance, as to the interest of any
Mortgagee therein, shall not be invalidated by any act or neglect of Landlord,
any Mortgagee, Tenant or any other occupant, owner or party with an interest in
the Leased Premises, nor by any foreclosure or any other proceedings or notices
thereof relating to the Leased Premises, nor by any change in the title or
ownership of the Leased Premises nor by occupancy of the Leased Premises for
purposes more hazardous than are permitted by such policy. It shall be the
responsibility of Tenant not to violate nor knowingly permit to be violated any
condition

 

11 



of the policies required under this Lease. Neither the issuance of any such
insurance policy nor the minimum limits specified in this Section 10 shall be
deemed to limit or restrict in any way Tenant’s liability arising under or out
of this Lease.

 

i.       Deductibles. Subject to the requirements of any Covenant Insurance, the
property insurance specified herein shall have a deductible no greater than Ten
Thousand Dollars ($10,000). Subject to the terms of any Covenant Insurance, the
liability insurance specified herein shall have a deductible no greater than Ten
Thousand Dollars ($10,000). Provided, however, in the event Tenant’s “net worth”
(as defined by generally accepted accounting principles) should be greater than
One Hundred Million Dollars ($100,000,000), then the property insurance and
liability insurance specified herein may have deductibles of up to One Hundred
Thousand Dollars ($100,000). Tenant shall be liable for any deductible amount.
The policies of insurance required to be carried by Tenant shall be primary and
not in excess of any other insurance available to Landlord.

 

j.       Waiver of Subrogation. To the extent such waivers are permitted by
insurance carriers, Landlord and Tenant waive their respective right of recovery
against the other and the officers, employees, agents and representatives of
such other party for any direct or consequential damage to the property of the
other including its interest in the Leased Premises by fire or other casualty to
the extent such damage is insured against under a policy or policies of
insurance to be maintained by Tenant hereunder. Each such insurance policy
carried by either Landlord or Tenant shall include a waiver of the insurer’s
rights of subrogation. Such waiver shall in no way be construed or interpreted
to limit or restrict any indemnity or other waiver made by Tenant under the
terms of this Lease.

 

k.       No Impairment of Coverage; Coverage Increases. Tenant shall not carry
any stock of goods or do anything in or about the Leased Premises, which will
impair or invalidate the obligation of any policy of insurance on or in
reference to the Leased Premises or the Building. Landlord shall have the right
to require that the amount or types of insurance coverage required of Tenant
hereunder be adjusted from time to time to reflect insurance customarily
required by prudent landlords for similar properties in the Minneapolis
Metropolitan area.

 

11.DAMAGE, DESTRUCTION, OBLIGATION TO REBUILD.

 

If the Leased Premises are totally or partially damaged or destroyed by storm,
fire, lightning, earthquake, or due to the acts or exercise of rights of third
parties or parties having easement rights over, under or across the Leased
Premises (including but not limited to utility companies), or from any other
cause whatsoever, during the Term of this Lease whether or not such damage or
destruction is covered by any insurance required to be maintained under Section
10 hereof, or if any portion of the Building is required to be relocated by
court order or demand of adjacent property owners due to the fact that any part
thereof encroaches into neighboring properties or into easements for the benefit
of others or violates applicable setback requirements, then Tenant shall, at its
sole expense, repair, restore, relocate and/or rebuild the Leased Premises in
accordance with applicable building and zoning codes at the time of rebuilding
to substantially the same condition immediately

 

12 



prior to such damages or destruction, and this Lease shall remain in full force
and effect, provided, however, that Tenant shall have the right, with the
consent of Landlord (which shall not be unreasonably withheld) to replace the
Leased Premises with a different structure of comparable size and quality so
long as (a) the value of the Leased Premises with such structure is no less than
the value of the Leased Premises immediately prior to the date of casualty and
no less than the square footage of the Building as of the date of this Lease,
and (b) the new structure can be built and occupied under all then applicable
Laws. Such repair, restoration, relocation and rebuilding (all of which are
herein called “repairs”) shall be commenced within a reasonable time, not to
exceed thirty (30) days after such damage or destruction has occurred and
permits necessary to authorize such rebuilding have been issued following
reasonable pursuit of such permits by Tenant, and such repairs shall be
diligently pursued to completion. Notwithstanding the foregoing, however, if the
Building is rendered untenantable due to damage or destruction that occurs
within the final twelve (12) months of the Term (and provided Tenant has not,
prior to such damage or destruction, exercised an option with respect to the
next Renewal Term in compliance with Section 3 hereof), then either Landlord or
Tenant may, at its option, elect not to complete the repairs, in which event (i)
Tenant shall secure the Leased Premises from damage, vandalism and the deposit
of refuse or waste in or about the Leased Premises and to reasonably protect
persons in or about the Leased Premises from death and personal injury, (ii) and
all insurance proceeds (other than proceeds attributable to solely Tenant’s
Personal Property) shall be paid to Landlord, and (iii) there shall be no
abatement of Rent for the remainder of the Term.

 

a.       Insurance Proceeds. The proceeds of any insurance maintained under
Section 10 hereof shall be made available to Tenant for payment of costs and
expense of repairs, provided however, that such proceeds may be made available
to Tenant subject to reasonable conditions, including, but not limited to,
typical construction disbursing arrangements through a title insurance company
satisfactory to Landlord, architects’ certification of costs, retention of
percentage of such proceeds pending final completion and delivery of lien
waivers, all at the expense of Tenant. In the event the insurance proceeds are
insufficient to cover the cost of repairs, then any amounts required over the
amount of the insurance proceeds received that are required to complete said
repairs shall be promptly deposited by Tenant with Landlord or a title company
acceptable to Landlord in advance of commencing repairs.

 

b.       Abatement of Rent. Notwithstanding the partial or total destruction of
the Leased Premises and any part thereof, and notwithstanding whether the
casualty is insured or not, there shall be no abatement of Rent or of any other
obligation of Tenant hereunder including, without limitation, payment of
operating expenses, insurance premiums and Real Property Taxes, by reason of
such damage or destruction.

 

c.       Waiver. Tenant waives the provisions of any statutes that relate to
termination of leases when the property leased is destroyed and agrees that such
event shall be governed by the terms of this Lease.

 

13 



12.ABATEMENT.

 

Tenant’s obligations to pay Rent and to perform all of the other covenants and
agreements which Tenant is bound to perform under the terms of this Lease shall
not terminate, abate or be diminished during any period that the Leased Premises
or any part thereof are untenantable regardless of the cause of such
untenantability.

 

13.USE, COMPLIANCE WITH LAWS, ETC.

 

Tenant shall use the Leased Premises only as a corporate headquarters and
research facility, and in the conduct of its business and activities, shall at
its own cost and expense secure and maintain all necessary licenses and permits
required for the conduct of its business. Tenant shall not use the Leased
Premises or permit anything to be done in or about the Leased Premises which
will in any way conflict with any Laws now in force or which may hereafter be
enacted or promulgated. Tenant shall, at its sole cost and expense, comply with
all Laws and the requirements of any board of fire underwriters (including all
modifications and improvements required thereby) now in force or which may
hereafter be in force relating to or affecting the condition, use or occupancy
of the Leased Premises, including without limitation, the Americans With
Disabilities Act. Tenant shall observe all plat and deed restrictions of record
and the Permitted Exceptions.

 

Tenant shall notify Landlord in writing immediately of any threatened or actual
notice, citation, warning or report regarding Tenant’s alleged failure to cause
the Leased Premises to comply with any Laws.

 

14.WASTE; NO LIENS; PROHIBITED USES; NO HAZARDOUS MATERIALS OR USES.

 



a.No Waste; No Liens. Tenant agrees that during the Term hereof it shall not do
or suffer any waste to the Land, Building or Leased Premises, or cause, suffer
or permit any liens to attach to or to exist against the Land, Building or
Leased Premises by reason of any act or omission of Tenant or person claiming
through Tenant or by reason of its failure to perform any act required of it
hereunder. Tenant agrees to save and hold harmless Landlord from and against any
such lien(s) or claims of lien(s), provided, however, Tenant shall not be
required to pay or discharge any lien against the Leased Premises so long as
Tenant has given Landlord notice of its intent to contest such lien and Tenant
is in good faith contesting the validity or amount thereof and has given to
Landlord such security as Landlord has reasonably requested to assure payment of
such lien and to prevent the sale, foreclosure or forfeiture of the Land,
Building or Leased Premises by reason of non-payment. In the event that any lien
does so attach, and is not released within thirty (30) days after written notice
to Tenant thereof or if Tenant has not indemnified Landlord against such lien
within said thirty (30) day period, Landlord, in its sole discretion, may pay
and discharge the same and relieve the Leased Premises therefrom, and Tenant
agrees to repay and reimburse Landlord as additional rent upon demand for the
amount so paid by Landlord. The existence of any mechanic’s, laborer’s,
materialmen’s, supplier’s or vendor’s lien, or any right in respect thereof,
shall not constitute a violation of this paragraph if payment is not yet due and
payable upon the

 



14 






contract or for the goods or services in respect of which any such lien has
arisen. On final determination of the lien or claim of lien Tenant will
immediately pay any judgment rendered, and all costs and charges, and shall
cause the lien to be released or satisfied. In addition, Landlord may require
Tenant to pay Landlord’s attorneys’ fees and costs in participating in such
action if Landlord shall decide it is in its best interest to do so.

 

b.Prohibited Uses. Tenant shall not permit the Leased Premises to be used (a)
for uses that are dangerous to the Leased Premises or to the public; (b) in any
manner that violates any Permitted Exception or any applicable Laws; (c)
occupancy by any governmental agency or authority; (d) to conduct of auctions or
gambling activities; (e) by any construction-related, maintenance, or repair
companies (other than executive offices); (f) as flea markets or swap meets; (g)
as a theater; (h) as a massage parlor, adult book store (which shall mean a
store which sells or offers for sale sexually explicit printed materials, audio
or videotapes or films and sexual devices); (i) as a bar, ballroom, dance hall,
discotheque or nightclub (other than incidental to a business operated primarily
as a restaurant); (j) as a funeral parlor; (k) as a facility for the sale of
paraphernalia for use with illicit drugs; (l) as an off-track betting parlor or
bingo parlor; (m) as a new or used car dealership, gas station, auto repair shop
or car wash; (n) for any use which emits an obnoxious odor, noise or sound which
can be heard or smelled outside of the Building, or which is in violation of any
law or constitutes a private or public nuisance; (o) for any use of flashing,
traveling or rotating lights or signs, or the use of loudspeakers, telephones,
phonographs, radios or other audio or mechanical devices in a manner so that
they can be heard outside of the Leased Premises; or (p) for any other use
inconsistent with a first-class corporate headquarters and research facility.
Tenant agrees that Tenant’s use of the Leased Premises and any assignee and/or
sublessee of Tenant use of the Leased Premises are limited by and subject to the
Permitted Exceptions as more fully set forth on the attached Exhibit C.

 

Tenant will not use or permit the use of the Land, Building or Leased Premises
in any manner that would result or would with the passage of time result in the
creation of any easement or prescriptive right. Tenant shall not use or occupy
the Leased Premises, or knowingly permit them to be used or occupied, contrary
to applicable Laws, or which would make void or voidable any insurance then in
force with respect thereto or which would make it impossible to obtain fire or
other insurance thereon required to be furnished hereunder at Tenant’s expense,
or which would cause structural injury to the improvements or cause the value or
usefulness of the Leased Premises, or any portion thereof, to diminish
(reasonable wear and tear excepted), or which would constitute a public or
private nuisance or waste, and Tenant agrees that it will promptly, upon
discovery of any such use, take all necessary steps to compel the discontinuance
of such use.

 

c.Illegal Operations. Tenant shall, at its sole cost and expense, immediately
discontinue any use of the Leased Premises that is declared by any governmental
authority having jurisdiction to be a violation of any Laws. Tenant shall
promptly comply, at its sole cost and expense, with all Laws that shall impose
any duty on Tenant or Landlord with respect to the Leased Premises.

 



15 





d.Reputable Operations; Closures. Tenant shall at all times operate the business
conducted in the Leased Premises in a reputable manner so as to enhance the
reputation and attractiveness of the Building and Property.

 

During any period of time in excess of forty-eight (48) hours when the Building
is not open for business, Tenant shall take appropriate security and safety
measures to reasonably guard the Leased Premises from damage, vandalism and the
deposit of refuse or waste in or about the Leased Premises and to reasonably
protect persons in or about the Leased Premises from death and personal injury.
During such periods of time upon Landlord’s request, Tenant shall submit to
Landlord a report of such safety and security measures that have been taken by
Tenant, confirming that Tenant has inspected the Leased Premises and reporting
the condition of the Leased Premises and any damage to the Leased Premises or
any personal injuries known to Tenant that have occurred in or about the Leased
Premises.

 

e.Environmental Matters. Tenant and Landlord acknowledge receipt of that Phase I
Environmental Site Assessment of the Leased Premises, prepared by Vieau
Associates Inc., dated July 24, 2017 (the “ESA”).

 





To the best of Tenant’s knowledge, information and belief, no above or below
storage tanks, nor electronic transformers, light fixtures or other equipment
containing polychlorinated biphenyl are or were located on the Leased Premises
at any time during or prior to Tenant’s possession and occupancy thereof, except
as disclosed in the ESA.

 

Tenant hereby represents and warrants that Tenant shall not install any asbestos
containing materials (“ACM”) or equipment containing polychlorinated biphenyl
(“PCBs”), or any Hazardous Materials (as hereafter defined) in amounts in excess
of those prescribed by law, in the Leased Premises, and to the extent any ACM,
PCBs or other Hazardous Materials are on or in the Leased Premises, the same
shall be maintained, stored and used in accordance with all applicable Laws.
Upon the termination of this Lease, or sooner if required by law, Tenant shall
at its sole cost and expense, remove and/or remediate any such toxins or
Hazardous Materials (as hereafter defined) and contaminated soil or ground
water, if any, which may then be present upon the Land.

 

For purposes of this Lease, the term “Hazardous Materials” shall include, but
not be limited to, any flammable materials, explosives, radioactive materials,
hazardous or toxic substances which are or become regulated by any local
governmental authority, the state in which the Land is located or the United
States Government or which would require removal, treatment or other remedial
action. The term “Hazardous Materials” includes, without limitation, any
material or substance which is (i) listed or defined as a “hazardous waste,”
“extremely hazardous waste,” “restricted hazardous waste,” or “hazardous
substance”, or the like, under any municipal, state or federal law, code or
other regulation; (ii) defined as “hazardous substances,” “hazardous materials,”
or “toxic substances” in the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended, 42 U.S.C. 9601 et seq., The Hazardous
Materials Transportation Act 49 U.S.C. 1801, et seq. and the Resource
Conservation and Recovery Act, 42 U.S.C. 6901, et seq.; (iii) petroleum
products;

 

16 



(iv) asbestos and asbestos containing materials; (v) polychlorinated biphenyl;
(vi) designated as a “hazardous substance” pursuant to Section 3.11 of the
Federal Water Pollution Control Act (33 U.S.C. 1317); (vii) any substance which
is subject to the reporting requirements of the Federal Emergency Planning and
Community Right-to-Know Act; (viii) defined as a “hazardous substance” pursuant
to the Toxic Substances Control Act, 15 U.S.C. 2601; or (ix) any substance which
contaminates soil or ground water and causes degradation of the soil and/or
water to the extent that mitigation methods are needed to restore the soil or
water to its natural state. For clarity, Hazardous Materials shall exclude any
and all laboratory and biological materials, agricultural chemicals, or other
research reagents, that are used, stored, kept, released, handled and disposed
of in the ordinary course of Tenant’s research and in compliance with all
applicable Laws (hereinafter “Research Materials”), provided that such materials
and reagents are generally recognized as appropriate for use in the industry by
similarly-situated research institutions.

 

Tenant hereby agrees to indemnify, defend, protect, and hold harmless Landlord,
each Mortgagee, if any, and Landlord’s and each Mortgagee’s employees,
directors, managers, agents and representatives (each an “Indemnified Party”)
from and against any and all direct and indirect loss, damages (including
response and remediation costs), costs and expenses (including attorneys’ fees,
expert witness fees and court costs) or liability, during the Term of the Lease
regardless of cause, including, without limitation, (i) those arising out of the
use, generation, storage, transportation, treatment, release, threatened release
or disposal of Hazardous Materials or Research Materials occurring prior or
after the date hereof upon, below, above or about the Leased Premises, including
diminution in value of the Leased Premises; and (ii) the cost of any required or
necessary repair, remediation, cleanup or detoxification and the preparation of
any closure or other required plans or reports, whether such action is required
or necessary prior to, during or following expiration of the Term of this Lease.
Tenant shall first obtain Landlord’s approval of any proposed remedial action
(such approval shall not be unreasonably withheld, delayed, or conditioned) and
shall keep Landlord informed during the process of remediation.

 

Tenant’s duty to defend, hold harmless, and indemnify the Indemnified Parties
hereunder shall survive the expiration or earlier termination of this Lease.
Tenant acknowledges that Tenant has an affirmative duty to notify Landlord
immediately of any release or suspected release of Hazardous Materials or
Research Materials on or about the Leased Premises in violation of any
applicable Laws. Tenant’s duty to defend, hold harmless, and indemnify the
Indemnified Parties hereunder shall not apply to circumstances of an Indemnified
Party’s own negligence.

 

15.TENANT REPRESENTATIONS.

 

Tenant acknowledges, represents, and warrants to Landlord, each Mortgagee and
their respective successors and assigns that:

 

17 



a.       Occupation of Leased Premises. Tenant was the occupant of the Leased
Premises immediately prior to Landlord’s purchase of the Leased Premises from
Tenant, and Tenant currently operates a business in the Leased Premises;

 

b.       No Violation of Health and Safety Laws. Tenant has received no notice
from any governmental authority claiming that the Leased Premises is in
violation of, and to the best of Tenant’s knowledge, the Leased Premises are not
in violation of any Laws relating to industrial hygiene, health and safety, or,
to the best of its knowledge, information and belief, to the use, generation,
storage, transportation or disposal of Hazardous Materials or Research Materials
on, under or about the Leased Premises, including, but not limited to, soil and
ground water condition;

 

c.       No Hazardous Materials. Except as has been previously disclosed to
Landlord in the ESA, neither Tenant nor, to the best of Tenant’s knowledge,
information and belief, any third party has at any time during or prior to
Tenant’s possession and/or occupancy of the Leased Premises used, generated,
manufactured, stored or disposed of on, under or about the Leased Premises, or
transported to or from the Leased Premises, any Hazardous Materials or Research
Materials in violation of any applicable Laws. Tenant shall not conduct, nor
permit, any of the foregoing activities to occur on the Leased Premises during
the term;

 

d.       No Asbestos. Tenant agrees that no asbestos containing materials will
be installed within the Leased Premises or exposed or disturbed in the Leased
Premises through demolition, renovation or otherwise, at any time during or
prior to Tenant’s possession and/or occupancy thereof unless such exposure or
disturbance is required in the course of remodeling or restructuring the Leased
Premises and is conducted in accordance with all applicable Laws;

 

e.       Signs. All signs located on the Leased Premises have been approved and
have been installed in accordance with applicable Laws and the Permitted
Exceptions as listed on the attached Exhibit C, to which the Land may be subject
as of the Commencement Date;

 

f.        No Unrecorded Instruments. Other than as disclosed in Exhibit C,
Tenant has no knowledge of any encumbrance, sublease, easement or other
instrument affecting title, use, possession or rights with respect to the Leased
Premises; and

 

g.       Authority. The person executing this Lease on behalf of Tenant is fully
and legally authorized to do so; Tenant is a corporation formed under the laws
of Delaware, and is and shall remain, during the Term, authorized to conduct
business in and is in good standing in such state; Tenant is and shall remain,
during the Term, authorized to conduct business and is in good standing in the
state in which the Leased Premises is located.

 

16.LANDLORD’S PERFORMANCE OF TENANT’S DUTIES.

 

a.       Performance at Tenant’s Sole Expense. If Tenant should default in the
performance of any covenant or agreement on its part to be performed by virtue
of any provision of this

 

18 



Lease, Landlord may, after ten (10) days’ notice in the case of defaults in the
payment of Rent, including any additional rent or other monetary defaults, or
after thirty (30) days’ notice in the case of non-monetary defaults (or, in the
case of emergencies, reasonable attempts at prior notice), perform the same for
the account of Tenant, and Tenant hereby authorizes Landlord to come upon the
Leased Premises for such purposes and while on the Leased Premises to do all
things reasonably necessary to accomplish the correction of such default. If
Landlord, at any time, is compelled to pay or elects to pay any sum of money by
reason of the failure of Tenant after ten (10) days’ notice to comply with any
provision of this Lease, or if Landlord is compelled to incur any expense,
including reasonable attorneys’ fees and costs, in instituting, prosecuting or
defending any action or proceeding instituted by reason of any default of Tenant
hereunder, the sum or sums so paid by Landlord with all interest at the Default
Rate and damages including any loss of Rent, shall be deemed to be additional
rent hereunder.

 

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole expense and without
abatement of Rent or setoff. If Tenant shall fail to observe and perform any
covenant, condition, provision or agreement contained in this Lease or shall
fail to perform any other act required to be performed by Tenant, Landlord may,
upon notice to Tenant, without obligation, and without waiving or releasing
Tenant from any default or obligations of Tenant, make any such payment or
perform any such obligation on Tenant’s part to be performed. All sums so paid
by Landlord and all costs incurred by Landlord, including reasonable attorneys’
fees and costs, shall be payable to Landlord on demand together with interest
thereon at the Default Rate, and Tenant covenants to pay any such sums, and
Landlord shall have (in addition to any other right or remedy hereunder) the
same rights and remedies in the event of Tenant’s non-payment thereof as in the
case of default by Tenant in the payment of Rent.

 

b.       Interest on Past Due Amounts. Any amount due from Tenant to Landlord
which is not paid within five (5) days after said amount is due shall bear
interest at the Default Rate from the date that such payment is due until paid,
but the payment of such interest shall not excuse or cure any default by Tenant
under this Lease.

 

c.       Late Charge. Upon receipt by Tenant of written notice from Landlord
that Tenant is more than ten (10) days late in paying any installment of Base
Rent or additional rent due under this Lease, Tenant shall pay to Landlord a
late charge equal to ten percent (10%) of each delinquent amount of Rent and any
subsequent delinquent amount of Rent. The parties agree that the amount of such
late charge represents a reasonable estimate of the cost and expense that would
be incurred by Landlord in processing each delinquent payment of Rent by Tenant
and that such late charge shall be paid to Landlord as liquidated damages for
each delinquent payment, but the payment of such late charge shall not excuse or
cure any default by Tenant under this Lease.

 

d.       Purpose of Interest and Late Charge. The parties agree that the payment
of late charge and the payment of interest provided for in this Section are
distinct and separate from one another in that the payment of interest is to
compensate Landlord for the use of

 

19 



Landlord’s money by Tenant, while the payment of a late charge is to compensate
Landlord for the additional administrative expense incurred by Landlord in
handling and processing delinquent payments, but excluding attorneys’ fees and
attorneys’ costs incurred with respect to such delinquent payments.

 

17.NOTICE TO MORTGAGEE.

 

So long as there is of record a mortgage, ground lease (in which Landlord is the
ground lessor), or deed of trust or similar instrument with respect to
Landlord’s interest in the property (each an “Underlying Mortgage”), and Tenant
has been given written notice of the identity and address of the ground lessor,
beneficiary of the deed of trust or other instrument or the mortgagee named in
the Underlying Mortgage (each a “Mortgagee”), Tenant shall give a duplicate
notice of each notice sent to Landlord to Mortgagee. Tenant agrees that if in
any notice to Landlord the performance of some act is required or compliance
with some provision hereof is requested and Landlord does not, within the
allotted time, perform such act or comply with such provision, then the
Mortgagee shall have thirty (30) days after Mortgagee’s receipt of such notice
in which to perform such act or comply with such provision for and on behalf of
Landlord, and Tenant shall have no right to take action otherwise permitted it,
or to terminate this Lease, if the Mortgagee shall perform and comply within
said thirty (30) days. In the event the act or thing to be complied with within
said thirty (30) day period cannot by its nature reasonably be completed within
such period, Mortgagee shall be deemed to have complied therewith in the event
it commenced the performance of compliance within said thirty (30) day period
and thereafter completes the same with due diligence. The granting to the
Mortgagee of additional time in which to comply shall not be deemed in any
manner to release or relieve Landlord from the obligations of Landlord under
this Lease. Any such Mortgagee is hereby authorized to enter upon the Leased
Premises following reasonable notice to Tenant and while thereon to do anything
necessary to correct such default.

 

18.SUBLETTING AND ASSIGNMENT; LEASEHOLD MORTGAGES.

 

Tenant may assign its leasehold interest under this Lease only to: (a) any
successor of Tenant resulting from a merger or consolidation of or by Tenant, or
an acquisition of all or substantially all of Tenant’s assets; (b) any entity
under common control of Tenant; (c) any permitted affiliate; or (d) any third
party subject to the prior written approval of Landlord, which approval may be
withheld in Landlord’s sole discretion (each a “Permitted Assignment”). For
purposes hereof the term “permitted affiliate” means any corporation or other
entity that directly or indirectly is controlled by or is under common control
with Tenant and the term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such corporation, whether through the ownership of voting securities or by
contract or otherwise.

 

At least thirty (30) days prior to the effective date of any sublease of all or
a portion of the Leased Premises or any assignment of Tenant’s interest in this
Lease, Tenant shall furnish to Landlord (for Landlord’s review of the same for
compliance with the terms of this Lease) a copy of the fully executed sublease
or assignment document.

 

20 



a.       No Release. No subletting or assignment of any form (other than an
assignment to a successor of Tenant resulting from a merger or consolidation of
or by Tenant or an acquisition of all or substantially all of Tenant’s assets,
or an assignment to a third party approved by Landlord in its sole discretion)
shall serve to release Tenant of any obligations hereunder or alter the primary
liability of Tenant for the payment of Rent and other sums due Landlord
hereunder or for the performance of any other obligations to be performed by
Tenant under this Lease, whether or not the sublessee or the assignee has
attorned to the Landlord.

 

b.       Acceptance of Rent or Performance. Landlord may accept any Rent or
performance of Tenant’s obligations from any person other than Tenant and such
acceptance of any Rent or performance shall not constitute a waiver or estoppel
of Landlord’s rights to exercise its remedies for the default or breach by
Tenant of any of the terms, covenants or conditions of this Lease.

 

c.       No Need to Exhaust Security. In the event of any default or breach of
Tenant’s obligations under this Lease, Landlord may proceed directly against
Tenant, or anyone else responsible for the performance of Tenant’s obligations
under this Lease, including the sublessee or assignee, without first exhausting
Landlord’s remedies against any other person or entity responsible therefor, or
any security held by Landlord or Tenant.

 

d.       Assumption. Any assignment or subletting permitted hereunder shall be
conditioned upon the assignee or sublessee assuming and agreeing in a writing
addressed to Landlord and each Mortgagee, if any, to conform and comply with
each and every term, covenant, condition and obligation herein or in any
document related hereto to be observed or performed by Tenant during the term of
said assignment or sublease.

 

e.       Provisions to be Included in Sublease. The following terms and
conditions shall apply to any subletting by Tenant of all or any part of the
Leased Premises approved by Landlord and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein.

 

(1)       Assignment of Rents. Tenant hereby assigns and transfers to Landlord
all of Tenant’s interest in all rents and income arising from any sublease of
all or a portion of the Leased Premises and Landlord may collect such rent and
income and apply same toward Tenant’s obligation under this Lease; provided,
however, that except during any period in which a breach has occurred in the
performance of Tenant’s obligations under this Lease and remains uncured, Tenant
may, except as otherwise provided in this Lease, receive, collect and enjoy the
rents accruing under such sublease. If Landlord collects such rents, Landlord
shall pay to Tenant any portion of such rents, collected from any sublessee that
exceed the Rent and other monetary obligations then due from Tenant under the
Lease, less any costs incurred by Landlord to collect such rents. Landlord shall
not, by reason of this assignment of rents or any other assignment of sublease
to Landlord, nor by reason of the collection of the rents from a sublessee, be
deemed liable to the sublessee for any failure of

 

21 



Tenant to perform and comply with any of the Tenant’s obligations to such
sublessee under such sublease. Tenant hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Landlord stating that
a default exists in the performance of Tenant’s obligation under this Lease, to
pay to Landlord the rents and other charges due and to become due under the
sublease. Sublessee shall rely upon any such statement and request from Landlord
and shall pay such rents and other charges to Landlord without any obligation or
right to inquire as to whether such default exists, and notwithstanding any
notice from or claim from Tenant to the contrary, Tenant shall have no right or
claim against said sublessee, or, until the default has been cured, against
Landlord, for any such rents and other charges so paid by sublessee to Landlord.

 

(2)       Attornment. In the event of a breach by Tenant in the performance of
its obligations under this Lease, and a resulting termination of Lease by
Landlord, Landlord, at its option and without any obligation to do so, may
require any sublessee to attorn (i.e., agree to become tenant to a new owner or
landlord of the same property) to Landlord, in which event Landlord shall
undertake the obligations of the sublessor under such sublease from the time of
the exercise of said option to the expiration of such sublease; provided,
however, Landlord shall not be liable for any prepaid rents or security deposit
paid by such sublessee to such sublessor or for any prior defaults or breaches
of such sublessor under such sublease.

 

(3)       Consent of Landlord Required. Any matter or thing requiring the
consent of the sublessor under a sublease shall also require the consent of
Landlord herein, if Landlord’s consent is required under this lease.

 

(4)       Conditions of Sublease. Each sublease shall provide that (i) it is
subject and subordinate to this Lease and any Underlying Mortgage (defined in
Section 17 above); (ii) Landlord may enforce the provisions of the sublease,
including collection of rent; (iii) if this Lease is terminated for any reason,
Landlord may, at its option, either (A) terminate the sublease, or (B) takeover
all of the rights and interest of Tenant, as sublessor, under such sublease, in
which case such sublessee shall attorn to Landlord; and (iv) any notices to be
given to Tenant, as sublessor, by the sublessee shall simultaneously be given to
Landlord. If Landlord elects to take over the rights and interest of Tenant,
Landlord shall not (1) be liable for any previous act or omission of Tenant
under the sublease; (2) be subject to any defense or offset in favor of the
sublessee against Tenant; or (3) be bound by any modification to the sublease
made without Landlord’s written consent or by any prepayment by sublessee of
more than one month’s rent.

 

f.       Tenant Leasehold Financing. Except as permitted by this Section, Tenant
shall not assign, collaterally or otherwise, nor pledge, encumber or mortgage
its interest in this Lease or in the Leased Premises without each Mortgagee’s
and Landlord’s prior written consent (which may be withheld in the discretion of
such Mortgagee or Landlord); provided, however, that Tenant may grant security
interests in its Personal Property and operating

 

22 



licenses and permits (but not, without Landlord’s consent, in Tenant’s leasehold
interest hereunder, nor in any walk-in built-in cabinetry, light fixtures,
hoods, vents, fan, HVAC, built-in countertops, plumbing fixtures, parking lot
poles, site work or building components), and UCC financing statements
evidencing such security interests may be filed against the Tenant and
identifying the location thereof as the Leased Premises as long as Landlord is
not named as a party thereto and provided that Landlord shall have no obligation
to execute any documentation in connection therewith. Any such assignment,
pledge, encumbrance or mortgage requiring Landlord’s consent is referred to
herein as a “Tenant Lien.” Tenant further agrees to indemnify and hold Landlord
and each Mortgagees, and the successors and assigns of such parties, harmless
from any and all claims, causes of action, demands, judgments or awards
(including all costs of defense and attorneys’ fees related thereto) alleged or
made by any holders or owners of any Tenant Lien, or in any way related to or
arising from any Tenant Lien, the indebtedness secured thereby or the rights of
any party related thereto to make claim against the Tenant, the Landlord, any
Mortgagee, or the Leased Premises.

 

19.EMINENT DOMAIN.

 

a.       Whole Taking. If the whole of the Leased Premises is taken by
condemnation, eminent domain or in any other manner for any public or
quasi-public purpose (a “Taking”), this Lease shall terminate as of the date the
condemning authority takes title or possession, whichever occurs first,
provided, however, that Tenant’s obligation to pay all Rent due hereafter to
Landlord shall continue in full force and effect notwithstanding any technical
termination of this Lease by virtue of such Taking and Landlord shall have all
remedies available hereunder in the event that Tenant fails to pay any such Rent
when due notwithstanding that the Taking occurred.

 

b       Partial Taking. If less than the whole of the Leased Premises is so
taken, this Lease shall terminate as to the part of the Leased Premises so taken
as of the date the condemning authority takes title or possession, whichever
occurs first. This Lease shall remain in full force and effect as to the portion
of the Leased Premises remaining. No abatement or reduction in Rent shall occur,
except in accordance with Section 19(c)(i). Tenant is authorized to collect,
settle and compromise the amount of any award or payment resulting from a taking
(an “Award”), and Landlord shall have the right to join with Tenant therein.

 

c       Proceeds.

 

(1)       Payable to Landlord. Subject to the provisions of Section 19(c)(2)
(Payable to Tenant), in the event of any Taking, partial or whole, all of the
proceeds of any award, judgment, or settlement payable by the condemning
authority shall be the property of Landlord, and Tenant hereby assigns to
Landlord all of its right, title, and interest in any award, judgment, or
settlement from the condemning authority. Landlord shall first apply the
proceeds of any Award to reduce the remaining principal amount outstanding on
the Loan. If required by the Mortgagee, the Award shall be paid directly to the
Mortgagee. Rent shall be equitably reduced (in a manner reasonably satisfactory
to Landlord, Tenant, and the

 

23 



Mortgagee) to take into account the reduction of the Leased Premises arising
from the Taking, provided however, that in no event shall Base Rent, as reduced,
be less than 105% of the Debt Service (as recalculated by the Mortgagee after
taking into account application of that portion of the Award to reduce the
principal balance of the Loan). For purposes of this Lease, “debt service” means
the amount due and payable from time to time under the loan made by the
Mortgagee to Landlord, including interest, late charges, principal, escrows for
real estate taxes, insurance premiums if required by the documents relating to
the loan and any “late charges,” which amount shall be calculated by the
Mortgagee in its reasonable discretion taking into account the terms of such
loan documents.

 

(2)       Payable to Tenant. Notwithstanding any contrary provision contained in
this Lease, Tenant shall be entitled to claim, prove, and receive from the
condemning authority in the condemnation proceedings the following, to the
extent that and so long as (i) Tenant shall have the right to make, and does
make, a separate claim therefor against the condemning authority and (ii) such
claim does not in any way reduce either the amount of the Award otherwise
payable to Landlord or a Mortgagee for the Taking of Landlord’s fee interest in
the Leased Premises or the amount of such Award: (a) such portion of the Award
as is equal to the unamortized value of any leasehold improvements hereafter
made by Tenant; and (b) such Awards as may be allowed for moving expenses, loss
of profit, and fixtures and other equipment installed by Tenant that shall not,
under the terms of this Lease, be or become the property of the Mortgagee at the
termination hereof.

 

(3)       Proceedings. Landlord and Tenant shall each have the right, at its own
expense, to appear in any condemnation proceeding and to participate in any and
all negotiations, hearings, trials, and appeals therein.

 

d.       Tenant’s Restoration. In the event of a Taking of the Leased Premises
that does not result in a termination of this Lease, Tenant shall at its sole
cost and expense restore the remaining portion of the Leased Premises as nearly
as practicable to its condition prior to the condemnation or taking (assuming
the Leased Premises to have been in the condition required by this Lease).
Tenant shall also be responsible at its sole cost and expense for the repair,
restoration and replacement of Tenant’s Property and any other leasehold
improvements.

 

e.       Temporary Construction Easements. Provided that this Lease is not
terminated pursuant to this Section 19, Tenant shall be entitled to any
compensation for any temporary construction easements.

 

f.       Survival. If this Lease is terminated under this Section 19, then the
provisions of this Section 19 shall survive such termination.

 

g.       Sales in Lieu of Condemnation. For the purposes of this Section 19, the
term “condemnation or eminent domain proceedings” shall include conveyances and
grants made in anticipation of or in lieu of such proceedings.

 

24 



20.INDEMNIFICATION.

 

Tenant agrees to indemnify and save harmless Landlord and each other Indemnified
Party against and from any and all of the following hereof: claims, causes of
action, judgments, suits, damages and liability (collectively, “Claims”) arising
from the conduct or management of, from any business, activity, work or thing
whatsoever done or not done in or about, or activities upon or occupancy of the
Leased Premises during the Term of this Lease (including the Permitted
Exceptions), and will further indemnify and save the Landlord and each other
Indemnified Party harmless against and from any and all Claims arising from any
breach or default on the part of the Tenant in the performance of any covenant
or agreement on the part of the Tenant to be performed pursuant to the terms of
this Lease, or from any violation or failure to comply with any Laws or the
Permitted Exceptions, or from any willful or illegal conduct or negligence of
the Tenant, or any of its agents, contractors, servants, employees, licensees,
or invitees or arising from any accident, injury or damage whatsoever caused to
any person, firm or corporation, occurring during the Term of this Lease, in or
about the Leased Premises upon or under the sidewalks, rights of way, alleys and
lands adjacent thereto, and from and against all costs, reasonable and necessary
counsel and expert witness fees, expenses and liabilities incurred in or about
any such claim or action or proceeding brought thereon, and in case any action
or proceeding is brought against any Indemnified Party by reason of any such
claim, the Tenant, upon notice from such Indemnified Party, covenants to timely
and fully resist or defend such action or proceeding by counsel reasonably
satisfactory to the Landlord and each other Indemnified Party. Tenant’s duty to
defend, hold harmless, and indemnify the Indemnified Parties hereunder shall
survive the expiration or earlier termination of this Lease.

 

Landlord agrees to indemnify and save harmless Tenant and each of employees,
directors, managers, agents and representatives from, to the extent not covered
by insured against under a policy or policies of the insurance to be maintained
by Tenant pursuant to the terms of this Lease, any and all Claims arising from
any willful or illegal conduct or gross negligence of the Landlord, or any of
its agents, contractors, servants, employees, licensees, or invitees and from
and against all costs, reasonable and necessary counsel and expert witness fees,
expenses and liabilities incurred in or about any such claim or action or
proceeding brought thereon, and in case any action or proceeding is brought
against Tenant by reason of any such claim, the Landlord, upon notice from
Tenant, covenants to timely and fully resist or defend such action or proceeding
by counsel reasonably satisfactory to the Tenant. Landlord’s duty to defend,
hold harmless, and indemnify the Tenant hereunder shall survive the expiration
or earlier termination of this Lease.

 

25 



21.INSPECTION OF LEASED PREMISES.

 

Tenant agrees to permit Landlord and any Mortgagee and their agents to inspect
the Leased Premises upon providing Tenant with at least two (2) business days’
notice, and to come upon the Leased Premises if necessary to perform any act
which Tenant has failed to perform, as provided elsewhere in this Lease. Tenant
shall be given at least two (2) business days’ notice of any such entry (except
in the case of emergency) and any such entry shall be undertaken in a manner
that reasonably minimizes interference with Tenant’s use and operations and in
compliance with Tenant’s safety policies. Landlord acknowledges that Tenant’s
business necessitates the implementation of security measures and Tenant shall
have the right to have one or more of its employees present during any
inspection or entrance into the Leased Premises by Landlord.

 

22.DEFAULT.

 

Tenant shall be in default under this Lease if one or more of the following
events (herein each called a “Default”) shall happen and be continuing, namely:

 

a.       Failure to pay any Rent within five (5) business days of the date that
such Rent is due, including but not limited to any additional rent or other
monetary payment herein agreed to be paid;

 

b.       Tenant shall have filed a petition in bankruptcy or prayed for any
relief under any statute of federal bankruptcy law or made an assignment for the
benefit of creditors or consent to the entry of an order for relief in
involuntary bankruptcy;

 

c.       An attachment or execution shall have been levied upon the Tenant’s
property in or interest under this Lease, which shall not have been satisfied or
released or the enforcement thereof stayed or superseded by an appropriate
proceeding within thirty (30) days thereafter;

 

d.       An involuntary petition in bankruptcy or for reorganization or
arrangement under any statute of federal bankruptcy law shall have been filed
against Tenant and either an order for relief is entered or such involuntary
petition is not withdrawn, dismissed, stayed or discharged within sixty (60)
days from the filing thereof;

 

e.       A Receiver or Trustee shall have been appointed for the property of
Tenant or Tenant’s business or assets and the order or decree appointing such
Receiver or Trustee shall have remained in force undischarged or unstayed for
thirty (30) days after the entry of such order or decree;

 

f.       Tenant admits in writing its inability to pay its debts as they become
due;

 

g.       Tenant shall have failed to perform or observe any other covenant,
agreement or condition to be performed or kept by the Tenant under the terms and
provisions of this Lease, and such failure shall continue for thirty (30) days
after written notice thereof has been given to Tenant by Landlord, unless Tenant
shall have commenced corrective action within such

 

26 



thirty (30) days and thereafter diligently completes the same; the foregoing
provision shall not require Tenant to occupy the Leased Premises and Tenant
shall be entitled to vacate the Leased Premises so long as it otherwise complies
with its obligations hereunder, unless the Permitted Exceptions otherwise
provide; however said time period shall be inclusive of any and all statutory
time periods for nonpayment of Rent and breach of covenants in Lease.

 

23.LANDLORD’S REMEDIES UPON DEFAULT.

 

Upon the occurrence of any Default by Tenant, Landlord, at its option, may have
one or more of the following remedies, in addition to all of the rights and
remedies provided at law or in equity.

 

a.       Entry by Landlord. Landlord may cure the default for the account of
Tenant, and Tenant hereby authorizes Landlord to come upon the Leased Premises
for such purposes and while on the Leased Premises to do all things reasonably
necessary to accomplish the correction of such Default. If Landlord, at any
time, is compelled to pay or elects to pay any sum of money by reason of the
occurrence of a Default by Tenant or if Landlord is compelled to incur any
expense, including reasonable attorneys’ fees and attorney’s costs in
instituting, prosecuting or defending any action or proceeding instituted by
reason of any Default of Tenant hereunder, the sum or sums so paid or incurred
by Landlord shall be deemed to be additional rent and shall be immediately due
and payable upon demand by Landlord with interest thereon at the Default Rate
from the date that falls five (5) days following the date of demand and such
action by Landlord shall not be deemed a waiver by Landlord of Tenant’s default
or any other remedy available to Landlord.

 

b.       Performance By Landlord. Landlord may, upon notice to Tenant, without
obligation, and without waiving or releasing Tenant from any Default or
obligations of Tenant, make any such payment or perform any such obligation on
Tenant’s part to be performed. All sums so paid by Landlord and all costs
incurred by Landlord, including reasonable attorney’s fees and costs, shall be
payable to Landlord on demand together with interest thereon at the Default
Rate, and Tenant covenants to pay any such sums, and Landlord shall have (in
addition to any other right or remedy hereunder) the same rights and remedies in
the event of Tenant’s non-payment thereof as in the case of default by Tenant in
the payment of Base Rent.

 

c.       Repossession; Damages. Landlord may without further notice repossess
the Leased Premises and at any time thereafter may terminate this Lease by
written notice to Tenant. Upon such termination, Landlord shall be entitled to
recover liquidated damages (in lieu of Tenant paying any further deficiency
amounts under Section 23(d) below) a sum of money equal to the total of (i) the
cost of recovering possession of the Leased Premises; (ii) the unpaid Rent
earned at the time of termination, plus interest at the Default Rate thereon;
(iii) late charges on unpaid Rent; (iv) the present value of the balance of the
Rent for the remainder of the Term using a discount rate of six percent (6%),
less the present value of the reasonable rental value of the Leased Premises for
the balance of the Term remaining after a one-year period following repossession
using a discount rate of six percent (6%); (v) reasonable costs of reletting and
refurbishing the Leased Premises including, without

 

27 



limitation, leasing commissions paid, tenant improvement costs, rent concessions
and repairs to the Leased Premises; and (vi) any other sum of money and damages
reasonably necessary to compensate Landlord for the detriment caused by Tenant’s
Default.

 

d.       Termination of Right of Possession. Landlord may immediately terminate
Tenant’s right of possession of the Leased Premises by written notice to Tenant,
with or without terminating this Lease, and without notice or demand enter upon
the Leased Premises or any part thereof and take absolute possession of the same
and expel or remove Tenant and any other person or entity who may be occupying
the Leased Premises in accordance with law. In the event that Landlord
terminates Tenant’s right to possession without terminating this Lease, Landlord
shall engage a commercial real estate broker to relet the Leased Premises or any
part thereof for such terms and such rents as Landlord may reasonably elect. In
the event Landlord shall elect to so relet, the rent received by Landlord from
such reletting shall be applied first to the payment of any sums owing from
Tenant to Landlord hereunder other than Rent due hereunder from Tenant to
Landlord, second, to the payment of any reasonable cost of such reletting,
including, without limitation, refurbishing costs and leasing commissions, and
third, to the payment of Rent due and unpaid hereunder, and Tenant shall satisfy
and pay any deficiency upon demand therefor from time to time. Any such entry
into the possession of the Leased Premises by Landlord under this Section shall
be without liability or responsibility for damages to Tenant and shall not be in
lieu of or in substitution for any other rights of Landlord hereunder at law or
in equity. Reletting of the Leased Premises shall not be construed as an
election on the part of Landlord to terminate this Lease and notwithstanding any
such reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach and recover liquidated damages as
of the date of termination as set forth in Section 23(c) hereof.

 

e.       No Termination Without Written Notice. No re-entry by Landlord or any
action brought by Landlord to oust Tenant from the Leased Premises after the
occurrence of a Default shall operate to terminate this Lease unless Landlord
shall give written notice of termination to Tenant, in which event Tenant’s
liability shall be as above provided.

 

f.       Suit for Specific Performance, Injunctive Relief or Damages. Landlord
may bring suit against Tenant for the specific performance of this Lease by
Tenant for an injunctive or restraining order against Tenant, or for damages
directly or indirectly arising out of Tenant’s breach of any term or covenant of
this Lease.

 

g.      Right to Sublet. Notwithstanding the terms of this Section 23 or any
other restrictions on subletting contained in any other section of this Lease,
Cellectis SA shall have the right to sublet all or substantially all of the
Leased Premises from Tenant upon the occurrence of a Default by Tenant, subject
to all of the terms of this Lease and Landlord’s remedies in the event of such
Default (the “Option to Sublet”). Cellectis S.A. may exercise its Option to
Sublet by providing Landlord with written notice within fifteen (15) days of
Tenant’s receipt of a notice of Default.

 

28 



h.      Remedies Are Cumulative. Tenant agrees that Landlord may file suit to
recover any sums due Landlord under the terms of this Section and that no
recovery of any portion due Landlord hereunder shall be any defense to any
subsequent action brought for any amount not theretofore reduced to judgment in
favor of Landlord. The rights and remedies given to Landlord in this Lease are
distinct, separate and cumulative remedies, and except as provided herein, shall
not be deemed to be an exclusion of any of the others. No right or remedy
granted to Landlord herein is intended to be exclusive of any other right or
remedy hereunder or now or hereafter existing in law or equity or by statute. In
the event of termination of Tenant’s right to possession, by Landlord after the
occurrence of a Default, Tenant waives any and all rights to redeem the Leased
Premises either provided by any statute now in effect or hereafter enacted.

 

24.CONDITION OF LEASED PREMISES ON TERMINATION.

 

Upon termination of this Lease for any reason, Tenant covenants and agrees to
remove all of its Personal Property, including fixtures and equipment installed
by Tenant upon the Leased Premises which are not permanently attached (except
utility connections and equipment), and Tenant shall repair any damage caused by
such removal or alteration, and shall leave the Leased Premises in as good
repair and clean condition as at the commencement of this Lease, normal and
reasonable wear and tear and usage excepted. If a freestanding sign exists on
the Leased Premises, Tenant may remove Tenant’s sign panel therefrom (but not
the sign structure, sign base, sign pole or any utility connections thereto).
Tenant shall, at Landlord’s election, either (i) remove at Tenant’s sole
expense, any title encumbrances relating to the Leased Premises caused by
Tenant’s interest in the Lease; or (ii) provide Landlord with a bond for the
total amount of said title encumbrance.

 

All fixtures (other than trade fixtures and equipment not for the operation of
the Building), improvements, alterations and equipment for the operation of the
Building now or hereafter permanently attached to the Leased Premises, including
without limitation all plumbing, electrical, and HVAC equipment and all doors,
ceiling tiles and lighting fixtures, shall be and remain Landlord’s property and
shall not be removed from the Leased Premises without Landlord’s prior written
consent. All movable fixtures and equipment are and shall remain Tenant’s
property, and Landlord agrees to sign any and all waivers reasonably required by
Tenant in order to complete any fixture financing arrangements relative to said
movable fixtures and equipment. Landlord shall have no interest in any movable
fixtures and equipment owned by Tenant, or installed in or upon the Leased
Premises solely at the cost and expense of Tenant. In the event said property is
thereafter removed from the Leased Premises by Tenant, or any party holding a
lien on, a security interest in, or a reversionary interest in the property, or
by any agent or representative thereof or any purchaser thereof, pursuant to the
exercise or enforcement of any rights incident to the interests created, Tenant
and the party holding such interest shall jointly and severally be obligated to
repair any damage necessitated by the removal of such property as may be
necessary to restore the Leased Premises to good condition and repair, excepting
only reasonable wear and tear, without any cost or expense to Landlord.

 

29 



25.SUCCESSORS AND ASSIGNS.

 

Subject to Section 18, the obligations and responsibilities of the parties to
this Lease shall be binding upon, and the rights and benefits shall inure to the
successors and assigns of the parties hereto; but the liabilities of any
successor to the interest of the Landlord hereunder shall be limited to the
performance of those obligations which arise and accrue during the period of
ownership of the Leased Premises by any such successor. In the event that
Landlord sells, assigns or transfers the Leased Premises, and the
buyer/transferee assumes in writing all obligations of Landlord under this Lease
arising thereafter, then from and after the effective date of such sale,
assignment or transfer, Landlord shall have no further liability under this
Lease.

 

26.NOTICES.

 

Unless otherwise specifically provided herein, all notices and demands hereunder
shall be in writing, and shall be deemed given (a) when personally delivered or
(b) the next business day after timely deposit with a reliable next-business day
carrier service with all fees paid by the sender, or (c) on the date of actual
request if delivered in any other manner to Landlord or Tenant at the following
addresses:

 



  If to Landlord: NLD MOUNT RIDGE LLC     50 South 6th Street, Suite 1480    
Minneapolis, MN 55402     Attention:  Manager     Telephone No.: (612) 313-2500
        If to Tenant: CALYXT, INC.     600 County Road D W., Suite 8     New
Brighton, MN 55112     Attention: Federico Tripodi     Telephone No.: (651)
683-2807         With a copy to: CALYXT, INC.     600 County Road D W., Suite 8
    New Brighton, MN 55112     Attention: Head of Legal     Telephone No.: (651)
683-2807         With a copy to: CELLECTIS S.A.     430 East 29th Street     New
York, NY 10016

 



Tenant and Landlord may designate an additional or another address upon giving
notice to the other parties pursuant to this Section. Notice given in any other
manner other than as stated herein, shall be deemed effective only upon receipt
by the party to whom such notice is given.

 

30 



27.NO ORAL AGREEMENTS.

 

It is expressly agreed between Landlord and Tenant that there is no verbal
understanding or agreement which in any way changes the terms, covenants and
conditions herein set forth, and that no modification of this Lease and no
waiver of any of its terms and conditions shall be effective unless made in
writing and duly executed by the authorized officers of the necessary parties or
party.

 

28.MERGER.

 

Landlord and Tenant hereby agree this Lease contains a complete and final
agreement between the Parties, and supersedes any other oral or written
agreements between the parties on the same subject matter.

 

29.NO WAIVER.

 

The failure of Landlord or Tenant to insist, in one or more instances, upon the
strict performance by Tenant or Landlord of any of the provisions of this Lease
shall not be construed as a waiver of any right or remedy available for any
future breach of such provisions. Receipt by Landlord of Rent with knowledge of
the breach of any provisions hereof shall not be deemed a waiver of any right or
remedy available for such breach.

 

30.WARRANTIES OF TENANT; ESTOPPEL CERTIFICATE.

 

Tenant warrants to and for the benefit of any Mortgagee that as of the date of
execution of this Lease, Tenant neither has nor claims any defense to this Lease
nor any offset against the Rent payable or other obligations required of Tenant
hereunder, and Tenant warrants that it has not paid any Rent in advance for a
period of more than one (1) month and covenants that it will not, without such
Mortgagee’s written consent, at any time during the term hereof prepay any Rent
for a period longer than one month.

 

Tenant shall at any time and from time to time upon not less than ten (10)
business days prior written notice by Landlord, execute, acknowledge and deliver
to Landlord (or to such other parties as Landlord may designate) a statement in
writing certifying that this Lease is unmodified and in full force and effect
(or if there have been modifications, that the same is in full force and effect
as modified and stating the modifications), that all of Tenant’s representations
and warranties set forth herein remain true and in full force and effect (or
stating with specificity those that are not so), that the Lease has not been
collaterally assigned, the dates to which the Base Rent and any other charges
have been paid in advance, if any, confirming the Term and extension terms of
the Lease, stating that the Tenant has accepted the Leased Premises in their
then current condition and is in possession of the Leased Premises, stating
whether or not to the best knowledge of Tenant, Landlord is in default in the
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which Tenant may have knowledge, stating
that the Tenant has no right of set-off against past or future Rents due under
the Lease, that no Rent has been prepaid for more than one (1) month in advance,
and containing any other information and certifications which reasonably may be
requested by Landlord, the holder of any Underlying Mortgage (as defined in

 

31 



Section 17 hereof) or any prospective purchaser or mortgagee of the Leased
Premises. Any such statement delivered pursuant to this Section may be relied
upon by any party to which it is addressed, by any prospective or current
mortgagee of the Leased Premises or by any prospective purchaser of the Leased
Premises or any assignee of any of the same.

 

31.CARDING AND LANDLORD’S RIGHT OF ENTRY.

 

Landlord may place signs at the Leased Premises “For Rent” or “For Sale” 270
days before the termination of this Lease. Upon two (2) business days’ advance
notice, Landlord may enter the Leased Premises at reasonable hours and upon
reasonable notice to exhibit Leased Premises to prospective purchasers, tenants
and mortgagees and to inspect or make repairs and any such entry shall be
undertaken in a manner that reasonably minimizes interference with Tenant’s use
and operations and in compliance with Tenant’s safety policies. Landlord
acknowledges that Tenant’s business necessitates the implementation of security
measures and Tenant shall have the right to have one or more of its employees
present during any inspection or entrance into the Leased Premises by Landlord.

 

32.LANDLORD AND TENANT.

 

This Lease shall create the relationship of landlord and tenant between Landlord
and Tenant.

 

33.TIME OF ESSENCE.

 

Time is of the essence with this Lease.

 

34.DEFINITION.

 

“Landlord” as used in this Lease shall include the original Landlord hereunder,
its successors and assigns. “Tenant” shall include the original Tenant
hereunder, its successors, and if this Lease shall be validly assigned or
sublet, shall include also Tenant’s assignee or sublessee, as to premises
covered by such assignment or sublease. “Landlord” and “Tenant” include male and
female, singular and plural, corporation, partnership or individual, as may be
appropriate for the particular parties.

 

35.MORTGAGE.

 

Landlord shall have the right to place and record Underlying Mortgages against
the Leased Premises as security for loans or other consideration obtained or to
be obtained by Landlord, and Tenant agrees to execute such documents as may be
reasonably required by any Mortgagee, including commercially reasonable
attornment agreements and subordination agreements in a form consistent with the
terms of this Lease (each an “SNDA”), and Landlord and Tenant hereby approve the
form of SNDA attached hereto as Exhibit D.

 

This Lease is subject and subordinate to all Underlying Mortgages, and to all
renewals, modifications, consolidations, replacements and extensions of any such
Underlying Mortgages

 

32 



provided that the holder of such Underlying Mortgage, Tenant and Landlord shall
execute an SNDA consistent with the terms of this Lease as required by such
Underlying Mortgages.

 

If Landlord’s interest in the Leased Premises is sold or conveyed upon the
exercise of any remedy provided for in any Underlying Mortgage, or otherwise by
operation of law, then, so long as Tenant is not in default hereunder: (a) this
Lease (and any amendments, modifications and extensions thereof) will not be
affected in any way, and Tenant will attorn and recognize the new owner as
Tenant’s landlord under this Lease and Tenant will confirm such attornment in
writing within ten (10) days after request; and (b) the new owner shall not be
(i) liable for any act or omission of Landlord under this Lease occurring prior
to such sale or conveyance; or (ii) subject to any defense or offset, abatement
or reduction of Rent because of any default of Landlord under this Lease
occurring prior to such sale or conveyance; (iii) liable to Tenant for any Rent
paid more than one (1) month in advance; or (iv) bound by any amendment or
modification of this Lease made without the Mortgagee’s consent.

 

36.ZONING.

 

Tenant represents to Landlord that the Leased Premises is zoned properly so as
to enable Tenant to operate the Leased Premises for the use described in Section
13 hereof.

 

37.LANDLORD’S CONSENT.

 

In all matters referred to in this Lease, where Landlord’s consent or approval
is required, Landlord agrees that Landlord will not unreasonably withhold,
condition or delay Landlord’s consent or approval, except where this Lease
indicates that Landlord may act in its discretion.

 

38.LEGAL EXPENSE; WAIVER OF JURY TRIAL.

 

a.         Legal Expense. If Landlord retains the services of attorneys and
successfully recovers possession of the Leased Premises, or successfully
recovers any sum due but not paid after proper notice has been given by Landlord
prior to any suit being filed, then all such costs and expenses, including
reasonable attorneys’ fees and costs, incurred by Landlord shall be paid by
Tenant. If any action, arbitration or proceeding (including any appeal thereof)
is brought by Landlord or Tenant (whether or not such action is prosecuted to
judgment) to enforce its respective rights under this Lease or to enforce a
judgment (“Action”), (i) the unsuccessful party therein shall pay all costs
incurred by the prevailing party therein, including reasonable attorneys’ fees
and costs; and (ii) as a separate right, severable from any other rights set
forth in this Lease, the prevailing party therein shall be entitled to recover
its reasonable attorneys’ fees and costs incurred in enforcing any judgment
against the unsuccessful party therein, which right to recover such
post-judgment attorneys’ fees and costs shall be included in any such judgment.
The right to recover post-judgment attorneys’ fees shall (i) not be deemed
waived if not included in any judgment; (ii) survive the final judgment in any
Action; and (iii) not be deemed merged into such judgment. The rights and
obligations of the parties under this Section shall survive the termination of
this Lease.

 

33 



b.         Waiver of Right to Jury Trial. LANDLORD AND TENANT HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, ACTION, PROCEEDING, OR
COUNTERCLAIM BY EITHER PARTY AGAINST THE OTHER ON ANY MATTERS ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
AND/OR TENANT’S USE OR OCCUPANCY OF THE PREMISES (INCLUDING ANY CLAIM OF INJURY
OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT OR FUTURE LEGAL
REQUIREMENT).

 

39.TITLE OF LANDLORD.

 

Landlord expressly covenants and agrees that as of the Commencement Date of the
Term of this Lease, it will be the owner of the fee simple title to the Land and
Building and other improvements subject to the Permitted Exceptions and to the
Underlying Mortgages and documents related thereto, if any, and subject to any
liens, encumbrances or restrictions arising from or existing, prior or during
Tenant’s previous ownership of the Leased Premises. Landlord further covenants
that Tenant, on paying the Rent when due hereunder and observing and timely
performing all other terms and conditions contained in this Lease, shall have
quiet and peaceful possession of the Leased Premises for the full Term, or
extensions thereof subject to the provisions of this Lease and the Permitted
Exceptions.

 

40.LIMITATIONS ON LANDLORD’S LIABILITY.

 

It is expressly understood and agreed that if Tenant obtains a money judgment
against Landlord resulting from any default or other claim arising under this
Lease, that judgment shall be satisfied only out of Landlord’s right, title and
interest in the Leased Premises, and no other real, personal or mixed property
of Landlord (or any of the officers, directors, stockholders or partners, as
applicable, which comprise Landlord, if any, or any distributions made to any of
the same) wherever situated, shall be subject to levy to satisfy such judgment.

 

41.FINANCIAL STATEMENTS.

 

From time to time upon request of Landlord, but in no event more than twice per
each calendar year unless Tenant is in default hereunder (in which event there
shall be no limitation on the number of Landlord’s requests), Tenant shall
furnish to Landlord, at no cost to Landlord, a copy of the audited financial
statements of Tenant and Cellectis S.A. (“Guarantor”), for Tenant’s and
Guarantor’s fiscal year and calendar quarter just ended (or, if either Tenant or
Guarantor is publicly traded, Tenant shall furnish a copy of the quarterly and
annual audited financial statements last publicly released for such publicly
traded party). Tenant acknowledges that this undertaking is of substantial value
to Landlord because Landlord’s rights to such financial statements may affect
the availability or cost of Landlord’s financing.

 

42.GOVERNING LAW.

 

34 



This Lease shall be performed, construed and enforced in accordance with the
laws of the state in which the Leased Premises are located, provided, however,
that the choice of law rule or doctrine shall not apply or otherwise operate so
as to cause the application of the laws of another state.

 

43.HEADINGS.

 

The headings used in this Lease are for convenience only and shall not have any
bearing or meaning with respect to the content or context of this instrument.

 

44.HOLDING OVER.

 

Tenant shall have no right to retain possession of the Leased Premises beyond
the expiration or earlier termination of the Lease.

 

If Tenant holds over after the expiration of the Term, with or without the
express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and not a renewal hereof or an extension for any further
Term, and such month-to-month tenancy shall be subject to each and every term,
covenant and agreement contained herein; provided, however, that Tenant shall
pay as Base Rent during any holding over period, an amount equal to one hundred
fifty percent (150%) of the Base Rent payable immediately preceding the
expiration of the Term. Nothing in this Section shall be construed as a consent
by Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Leased Premises upon the
expiration of the Term or upon the earlier termination hereof and to assert any
remedy in law or equity to evict Tenant and/or collect damages in connection
with such holding over.

 

45.RIGHTS ARE CUMULATIVE.

 

All rights, powers and privileges conferred hereunder upon the parties shall be
cumulative, but not restricted to those given by law.

 

46.MEMORANDUM OF LEASE.

 

Either party may, at its sole cost, prepare and record a Memorandum of Lease in
the form attached hereto as Exhibit E.

 

47.AUTHORITY TO SIGN LEASE.

 

The person executing this Lease on behalf of Tenant represent and warrant to
Landlord that he or she is duly authorized to execute and deliver this Lease on
Tenant’s behalf in accordance with all required member, shareholder, board or
other company action. Landlord warrants to Tenant that the person or persons
executing this Lease on behalf of Landlord are duly authorized to execute and
deliver this Lease on Landlord’s behalf.

 

35 



48.INVALIDITY.

 

If any term or provision of this Lease, the deletion of which would not
adversely affect the receipt of any material benefit by either party hereunder,
shall be held invalid or unenforceable to any extent, the remaining terms,
conditions and covenants of this Lease shall not be affected thereby and each of
said terms, covenants and conditions shall be valid and enforceable to the
fullest extent permitted by law.

 

49.CONDITIONS AND COVENANTS; PERMITTED EXCEPTIONS.

 

Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.

 

Landlord and Tenant hereby acknowledge that the Leased Premises are subject to
the Permitted Exceptions. Tenant hereby agrees to assume, for the Term of this
Lease (including any extensions thereof) all of the rights and obligations of
the owner of the Leased Premises pursuant to said covenants, conditions and
restrictions, and Landlord shall cooperate (but without out-of-pocket expense to
Landlord) with Tenant in Tenant’s enforcement of any rights thereunder. Tenant
shall promptly furnish to Landlord any notices or mailings Tenant receives
related to the Permitted Exceptions.

 

Tenant will pay as additional rent hereunder throughout the Term of this Lease
(and will indemnify and hold Landlord harmless from any obligation to pay the
same) all Landlord’s share of the costs and expenses of the maintenance and
operation of any such parking and other common areas, at the times, in the
amounts and in the manner set forth in the Permitted Exceptions.

 

50.SECURITY.

 

Tenant hereby assumes responsibility for and shall take all reasonable security
measures for the Leased Premises.

 

51.INTERPRETATION.

 

The Lease has been fully negotiated and no provision shall be construed for or
against either Tenant or Landlord, and this Lease shall be interpreted in
accordance with its general tenor in an effort to reach an equitable result.

 

52.NO BROKERS.

 

Landlord and Tenant represent and warrant to each other that they have not
engaged any broker, sales consultant, real estate agent or other person or
entity to whom or to which a fee, commission or charge is payable with respect
to negotiation and execution of this Lease, and Landlord and Tenant hereby agree
to indemnify and hold the other harmless from any claims, demands, judgements,
costs and attorney’s fees alleged against or incurred by the other party with
respect to any broker, sales consultant, real estate agent or other persons or
entity retained by the indemnifying party with respect

 

36 



to this Lease or the transactions contemplated hereby.

 

53.GUARANTY.

 

Concurrently with the full execution and delivery of this Lease and as a
condition to the effectiveness of this Lease, Tenant shall cause Cellectis S.A.
to enter into and deliver to Landlord the Guaranty in the form attached hereto
as a part hereof as Exhibit F.

 

54.SALE OF LEASED PREMISES; RIGHT OF FIRST REFUSAL.

 

a.Commencing on the date that is eighteen (18) months following the Initial Term
Commencement Date, Landlord hereby grants Tenant a right of first refusal for
the remainder of the Term of this Lease and any extension thereof, to purchase
the Leased Premises (which, for purposes of this Section 54, shall include
Landlord’s interest in this Lease) upon the terms and conditions set forth
herein, if Landlord intends to accept an offer to purchase the Leased Premises
from a Third Party (as hereafter defined) (the “Right of First Refusal”). A
“Third Party” shall be any party other than (a) an affiliate of Landlord, a
member, partner, officer, director or shareholder of Landlord, (b) an heir,
successor, or family member of a member, partner or shareholder of Landlord, (c)
a trust formed by or for the benefit of a family member, an heir or successor of
a member, partner or shareholder of Landlord, or (d) an entity having at least
fifty percent (50%) of the same shareholders, members or partners as Landlord’s
shareholders, members or partners. If Landlord receives a bona fide Third Party
offer acceptable to Landlord to purchase the Leased Premises (the “Offer”),
Landlord shall provide Tenant (at Tenant’s address for notice purposes under
this Lease) with a written notice of the Offer, together with a copy of the
Offer, by certified mail with return receipt requested (the “Landlord Notice”).
If Tenant decides to purchase the Leased Premises from Landlord on the same
terms and conditions as provided in the Landlord Notice, Tenant may deliver
written notice to Landlord that Tenant exercises its Right of First Refusal (the
“Tenant Notice”) within fourteen (14) days after Tenant’s receipt of the
Landlord Notice. For purposes of this Section 54, Tenant shall be deemed to have
received the Landlord Notice on the date of delivery or attempted delivery of
the Landlord’s Notice, as the case may be. If Tenant exercises its Right of
First Refusal prior to the expiration of such fourteen (14) day period, Tenant
shall purchase the Leased Premises on the same terms and conditions as set forth
in the Offer. Tenant shall be deemed to have exercised its Right of First
Refusal on the date of delivery or attempted delivery of the Tenant’s Notice.
Failure of Tenant to deliver the Tenant Notice strictly in compliance with the
terms of this Section 54, shall be deemed an irrevocable waiver by Tenant of its
Right of First Refusal, and Landlord shall be free to sell the Leased Premises
following such fourteen (14) day period. In the event Landlord conveys the
Leased Premises to a Third Party, or the transaction subject to the Offer fails
to close pursuant to the terms described above, Tenant’s Right of First Refusal
shall thereafter continue throughout the term of this Lease, and be binding upon
any successors in interest to Landlord.

 

b.Notwithstanding the foregoing, this Section 54 shall have no application
whatsoever to, and Tenant shall have no Right of First Refusal in connection
with any voluntary sale by deed in lieu of foreclosure or involuntary sale,
conveyance or other involuntary transfer of the Leased

 

37 



Premises to a Mortgagee or its affiliates or assignees, whether pursuant to
sheriff’s sale, trustee’s sale, deed in lieu of foreclosure, or other judicial
or non-judicial foreclosure proceedings authorized by law.

 

c.In the event of any sale or transfer of the Leased Premises by Landlord,
Landlord shall be and is hereby entirely freed and relieved of all liability
under any and all of its covenants and obligations contained in or derived from
this Lease arising out of any act, occurrence or omission, occurring after the
consummation of such sale. In the event of any sale or transfer of this Lease,
the Landlord shall be relieved of all existing obligations and liabilities
hereunder provided that the purchaser or transferee assumes in writing such
liabilities and obligations.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES FOLLOW]

 

38 



IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed as of
the day and year first written above.

 

  LANDLORD:           NLD MOUNT RIDGE LLC,     A Delaware limited liability
company             By: JAM MN LLC, a Delaware limited liability company    
Its: Manager             By:  /s/ Allison F. Morgan       Allison F. Morgan, its
Manager             TENANT:             CALYXT, INC., a Delaware corporation    
        By: /s/ Federico Tripodi        Federico Tripodi       Its Chief
Executive Officer  

39 



EXHIBIT A



 

LEGAL DESCRIPTION

 

Real property in the City of Roseville, County of Ramsey, State of Minnesota,
described as follows:



 

Parcel A:

 

Lots 1, 2, 3 and 4, Block D, Twin View, except the West 10.00 feet of said Lots
1, 2, 3 and 4.

 

Parcel B:

 

Lots 5, 6, 7, 8 and 9, Block D, Twin View, except the West 10.00 feet of said
Lots 5, 6, 7, 8 and 9, and also except that part of the East 57 feet of said
Lots 5, 6, 7, 8 and 9 that lies North of the South 89.32 feet of said Lot 9, and
also except the West 240 feet of the East 297 feet of said Lots 5 and 6, and
also except that part of the West 240 feet of the East 297 feet of said Lot 7
that lies North of the South 78.15 feet of said Lot 7.

 

 



EXHIBIT B

 

SITE PLAN OF LEASED PREMISES





 

(See attached)

 

 



[image_002.jpg]

 

 



EXHIBIT C

 

PERMITTED EXCEPTIONS

 

1.Real estate taxes and installments of special assessments payable therewith.



2.Building and zoning laws, ordinances, and state and federal regulations.



3.Any reservation of mineral rights.



4.Underlying Mortgages and instruments related thereto, such as assignments of
leases and rents, fixture financing statements and similar instruments,
evidencing or securing indebtedness of the Landlord.



5.Utility and drainage easements as of the date of the Lease.



6.Access and other easements, rights-of-way, covenants or restrictions without
effective forfeiture provisions and which do not interfere with existing or
planned improvements or the use of the Leased Premises as currently used;
provided, however, that this exception shall not extend to any easement,
right-of-way, covenant or restriction which requires the expenditure of funds by
Tenant now or in the future other than expenses, repairs or replacement
obligations arising out of easements, rights-of-way, covenants or conditions
which also benefit the Leased Premises.



7.Such encroachments on or from the Leased Premises, easements, and other
matters, if any, as disclosed by the Survey of the Leased Premises prepared by
Henry D. Nelson dated August 4, 2017.



8.Any liens, encumbrances or restrictions arising from or existing prior or
during Tenant’s previous ownership of the Leased Premises or arising from
Tenant’s actions during the Term of this Lease.



9.Easement for sanitary sewer purposes as shown in the Findings of Fact,
Conclusions of Law and Order, dated November 8, 1958, filed November 21, 1958
with the Ramsey County District court and recorded February 26, 2016 as Document
No. A04596685 in the office of the Ramsey County Recorder.



10.Terms and conditions of Declaration for Maintenance of Stormwater Facilities
dated March 9, 2016, filed March 9, 2016, as Document No. 4598209.



11.Terms and conditions of Resolution No. 11285, approving agricultural research
plots as a conditional use (PF15-024) filed March 11, 2016, as Document No.
4598501.



12.Terms and conditions of Resolution No. 126, approving a variance filed
December 19, 2016, as Document No. 4638804.

 

(All recorded documents have been recorded in Ramsey County, Minnesota.)

 

 



EXHIBIT D

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT



AGREEMENT AND TENANT’S ESTOPPEL CERTIFICATE

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT AND TENANT’S
ESTOPPEL CERTIFICATE (this “Agreement”) is made this ____ day of ___________,
201__, by and between __________________________, a ____________________, whose
address is ________________________________________________ (“Tenant”) and
_________________________, a ________________________, whose address is
________________________________________________ (“Mortgagee”).

 

RECITALS:

 

______________________________, a ______________________ (“Landlord”), is the
fee owner of the real estate described in Exhibit A attached hereto and made a
part hereof (the “Real Estate”). Landlord has requested and Mortgagee has agreed
to make a loan (the “Loan”) to Landlord secured in part by a Mortgage and
Security Agreement and Fixture Financing Statement dated _____________, 201__
(the “Mortgage”) which covers the Real Estate and all buildings and other
improvements located thereon. The Mortgage was recorded in the office of the
__________________ in and for _______________ County, __________________ on
____________, 201__ as document no. __________.

 

Tenant is the lessee of a portion of the improvements located on the Real Estate
pursuant to a Lease between it and Landlord dated ______________, 201__ (the
“Lease”). A Memorandum of the Lease was recorded in the office of the
______________________ in and for ________________ County, ____________________
on ______________, 201__ as document no. __________.

 

Mortgagee has required the execution of this Agreement as a condition precedent
to making the Loan to Landlord.

 

Accordingly, the parties hereby agree as follows:

 

1.Subordination. Except as otherwise provided in paragraphs 2 and 3 of this
Agreement, the Lease, and all rights of Tenant under the Lease and to the Real
Estate, including without limitation any option to purchase or otherwise acquire
title to the Real Estate, are hereby subjected and subordinated, and shall
remain in all respects and for all purposes subject and subordinate, to the lien
of the Mortgage and to the rights and interest of Mortgagee and its successors
and assigns, as fully and with the same effect as if the Mortgage had been duly
executed, acknowledged and recorded, and the indebtedness secured thereby had
been fully disbursed prior to the execution of the Lease or possession of the
Real Estate by Tenant, or its predecessors in interest.

 

 



2.Mortgagee Not to Disturb Tenant. Mortgagee agrees that so long as Tenant is
not in default (beyond any period given Tenant under the Lease to cure such
default) in the payment of rent or additional rent or in the performance of any
of the terms, covenants or conditions of the Lease on Tenant’s part to be
performed, Mortgagee will not join Tenant as a party defendant in any action or
proceeding foreclosing the Mortgage unless required to foreclose the Mortgage
and then only for such purpose and not for the purpose of terminating the Lease,
and further, that in the event of a foreclosure Tenant’s possession of the Real
Estate and Tenant’s rights and privileges under the Lease, or any extensions or
renewals thereof which may be effected in accordance with the Lease, shall not
be diminished or interfered with by Mortgagee and Tenant’s occupancy of the Real
Estate shall not be disturbed by Mortgagee.

 

3.Tenant to Attorn to Mortgagee. If the interest of Landlord shall be
transferred to and owned by Mortgagee by reason of foreclosure of the Mortgage
or other proceedings brought by it in lieu of or pursuant to a foreclosure, or
in any other manner, and Mortgagee succeeds to the interest of Landlord under
the Lease, Tenant shall be bound to Mortgagee under all of the terms, covenants
and conditions of the Lease for the balance of the term thereof remaining and
any extensions or renewals thereof which may be effected in accordance with any
option therefor in the Lease, with the same force and effect as if Mortgagee
were originally the landlord under the Lease, and Tenant does hereby attorn to
Mortgagee as its landlord, such attornment to be automatically effective
immediately upon Mortgagee’s succeeding to the interest of Landlord under the
Lease without the execution of any further instruments on the part of any of the
parties hereto. The respective rights and obligations of Tenant and Mortgagee
upon such attornment, to the extent of the then remaining balance of the term of
the Lease and any such extensions and renewals thereto, shall be and are the
same as now set forth in the Lease, the terms of which are hereby fully
incorporated herein by reference and made a part of this Agreement.

 

4.Mortgagee Not Bound by Certain Acts of Landlord. If Mortgagee shall succeed to
the interest of Landlord under the Lease, Mortgagee shall not be liable for any
act or omission of Landlord; nor subject to any offsets or defenses which Tenant
might have against Landlord; nor bound by any rent or additional rent which
Tenant might have paid for more than the then current installment; nor bound by
any amendment or modification of the Lease which changes the termination date,
required rental payments, size of the demised premises or any other economic
term of the Lease that were made without Mortgagee’s consent. In no
circumstances shall Mortgagee be liable for any failure of Landlord to complete
construction of the Leased Premises subject to the Lease.

 

5.Payment of Rent After Default. If an Event of Default occurs under the
Mortgage, Mortgagee may demand all rents due pursuant to the Lease be paid
directly to it and, upon such demand in writing, Tenant will remit all such rent
payments as and when due to Mortgagee, or its order, until further notice.

 

6.Tenant’s Estoppel. Tenant hereby represents and warrants to and covenants with
Mortgagee as follows:

 

2 



(a)The Lease is presently in full force and effect and has not been amended.
Except as stated below, there is presently no default thereunder by Landlord,
and there exists no event or occurrence of which Tenant is aware which would,
with the passage of time, constitute a default by Landlord.

 

(b)Tenant has paid no rent under the Lease for a period of more than one month
in advance.

 

(c)Tenant has no charge, lien or claim of offset under the Lease or otherwise,
against rent or other amounts due to Landlord under the Lease.

 

(d)Except as stated in the Lease, Tenant has no right to any rent concession or
rent abatement. Tenant has no purchase, renewal or extension option for the
Leased Premises subject to the Lease except as provided in the Lease. The term
of the Lease expires as provided in the Lease.

 

(e)Tenant has deposited with Landlord the full amount of the security deposit
required by the Lease, if any. Deposit amount: NONE

 

(f)All contributions to be paid by Landlord to date for improvements to the
Leased Premises subject to the Lease have been paid in full and all of
Landlord’s obligations with respect to tenant improvements have been fully
performed. Tenant has accepted the Leased Premises subject to the Lease, with no
conditions other than those set forth in the Lease.

 

(g)There are no actions, whether voluntary or otherwise, pending against Tenant
or any guarantor of Tenant’s obligations under the Lease pursuant to the
bankruptcy or insolvency laws of the United States or any state.

 

(h)Tenant shall not exercise any right that it may have to terminate the Lease
upon the default of Landlord without first giving Mortgagee at least 30 days’
written notice of the default and an opportunity to cure the same.

 

(i)Tenant shall not amend the Lease in a manner which changes the termination
date, required rental payments, size of the demised premises, or any other
economic term of the Lease without first receiving Mortgagee’s written consent
to the proposed amendment.

 

7.Successors and Assigns. This Agreement and each and every covenant, agreement
and other provision hereof shall be binding upon the parties hereto and their
successors and assigns, including without limitation each and every holder of
the Lease or any other person having an interest therein and shall inure to the
benefit of Mortgagee, and its successors and assigns.

 

8.Choice of Law. This Agreement is made and executed under and in all respects
is to be governed and construed by the laws of the State of Minnesota.

 

3 



9.Captions and Headings. The captions and headings of the various sections of
this Agreement are for convenience only and are not to be construed as confining
or limiting in any way the scope or intent of the provisions hereof. Whenever
the context requires or permits, the singular shall include the plural, the
plural shall include the singular.

 

10.Notices. Any notices which any party hereto may desire or may be required to
give to any other party shall be in writing and the mailing thereof by certified
mail, or equivalent, to the addresses as set forth above, or to such other
places and parties as any party hereto may by notice in writing designate shall
constitute service of notice hereunder.

 

  Tenant:                           By               Its:    

 

 

TENANT’S ACKNOWLEDGMENT

 

STATE OF __________ )   ) ss. COUNTY OF _________ )

 

The foregoing instrument was acknowledged before me this ____ day of
_______________, 201__, by ______________________________, the
______________________________ of ________________

 

______________, a _____________________, on behalf of the _____________________.

 

 

        Notary Public  

 

4 



 

 

Mortgagee:

                          By               Its:    

 

 

MORTGAGEE’S ACKNOWLEDGMENT

 



STATE OF MINNESOTA )   ) ss. COUNTY OF HENNEPIN )





 

The foregoing instrument was acknowledged before me this ____ day of
________________, 201__, by ______________________________, the
________________________ of ___________________________________, a
___________________, on behalf of the ________________.

 

 



        Notary Public  



 

5 



LANDLORD’S CONSENT

 

Landlord hereby consents to all of the provisions of the foregoing
Subordination, Non-Disturbance and Attornment Agreement and Tenant’s Estoppel
Certificate.

 



                By               Its:    





 

LANDLORD’S ACKNOWLEDGMENT

 

STATE OF __________ )   ) ss. COUNTY OF _________ )

 

The foregoing instrument was acknowledged before me this ____ day of
________________, 201__, by ______________________________, the
______________________________ of ______________________________, a
_____________________, on behalf of the _____________________.

 

 



        Notary Public  





 

 

THIS INSTRUMENT WAS DRAFTED BY: 

Malkerson Gunn Martin LLP (KMM)



220 South Sixth Street, Suite 1900 

Minneapolis, MN 55402-4511

 



6 



EXHIBIT A

 

DESCRIPTION OF REAL ESTATE

 

7 



EXHIBIT E

 

MEMORANDUM OF LEASE

 

This Memorandum of Lease (this “Memorandum”) executed as of __________________,
201__, by and between _________________________ LLC, a Delaware limited
liability company (“Landlord”), and _________________________, a
______________________ (“Tenant”).

 

WITNESSETH:

 

That Landlord and Tenant have entered into a Lease (the “Lease”) dated as of
this date, the terms, provisions and conditions of which are incorporated herein
by reference to the same extent as if recited in their entirety herein, whereby
Landlord has leased to Tenant and Tenant has leased from Landlord certain real
property and located therein, situated in _______________County, State of
____________, (the “Leased Premises”), said Leased Premises being more
particularly described on Exhibit “A” attached hereto.

 

Special reference is hereby made to the following terms and provisions of the
Lease:

 

1.       Subject to the terms and conditions of the Lease, the Term has
commenced, and, unless earlier terminated in accordance with the provisions of
the Lease or law, shall continue until the Expiration Date set forth in the
Lease. Tenant shall have the right to extend the Term of the Lease for four (4)
additional consecutive ________ (___) year periods (collectively, the “Renewal
Terms” and individually, an “Renewal Term”) by giving Landlord written notice of
its election to exercise such right of extension at least two hundred seventy
(270) days before the expiration of the Initial Term or any Renewal Term of the
Lease, as the case may be. In order for such notice to be effective, Tenant
shall not then be in default under any terms or provisions contained in the
Lease. In the event of the exercise of the right to extend the Lease for Renewal
Terms, all terms and conditions of the Lease shall continue during each such
Renewal Term. If Tenant fails to exercise within the applicable time period its
right to extend the term of the Lease for any of the Renewal Terms, the Term of
the Lease shall expire at the end of the Initial Term or the Renewal Term, as
the case may be.

 

2.       Upon the expiration or sooner termination of the Lease, at the request
of either party, Landlord and Tenant shall enter into and record a memorandum
evidencing such termination in a form reasonably satisfactory to both parties.

 

This Memorandum is executed for the purpose of recordation in the Official
Records of the County, in order to give notice of the terms and provisions of
the Lease and is not intended and shall not be construed to define, limit or
modify the Lease. This Memorandum may be executed in counterpart.

 

 







  LANDLORD:           _________________________________ LLC,     A Delaware
limited liability company                   By:         ____________________,
its ______________  



 



STATE OF MINNESOTA )   ) ss. COUNTY OF HENNEPIN )



 



 

On ________________, 201__, before me, a Notary Public in and for said County
and State, personally appeared ____________________, the ________________ of
________________________, a Delaware limited liability company, personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same on behalf of the limited liability company.

 

 



        Notary Public  





 

2 



  TENANT:           _________________________________, a    
______________________________                   By:        
____________________, its ______________  

 

 

STATE OF MINNESOTA )   ) ss. COUNTY OF HENNEPIN )

 

 

On ________________, 201__, before me, a Notary Public in and for said County
and State, personally appeared _____________________, the ______________________
of _____________________, a ______________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same on behalf of the ___________________________.

 

 



        Notary Public  



 



THIS INSTRUMENT WAS DRAFTED BY:



Malkerson Gunn Martin LLP (KMM)



220 South Sixth Street, Suite 1900



Minneapolis, MN 55402-4511

 

3 



EXHIBIT A

 

LEGAL DESCRIPTION

 

4 



EXHIBIT F

 

LEASE GUARANTY

 

WHEREAS, a certain Lease Agreement (the “Lease”), dated as of the _____ day of
____________, 2017, has been executed by and between _________________________,
a _________________ (“Landlord”) and Calyxt, Inc., a Delaware corporation
(“Tenant”), covering certain Premises located at
____________________________________________ in the City of Roseville, County of
Ramsey, State of Minnesota, on property legally described in Exhibit A attached
hereto (the “Property”);

 

WHEREAS, Landlord has agreed to construct additional improvements to the
Property pursuant to that certain Construction Agreement, dated as of the _____
day of ____________, 2017, by and between Landlord and Tenant (the “Construction
Agreement”).

 

WHEREAS, as a condition to Landlord’s entering into the Lease and the
Construction Agreement with Tenant, Landlord required that
___________________________, a ____________________ (“Guarantor”), guarantee all
liabilities, obligations and duties of Tenant under the Lease and the
Construction Agreement;

 

WHEREAS, Guarantor is benefited by the economic success of Tenant and Guarantor
desires to induce Landlord to enter into the Lease and the Construction
Agreement with Tenant.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Guarantor hereby agrees that:

 

1.       The terms and definitions used in the Lease shall have the same meaning
in this Guaranty.

 

2.       Subject to the terms of Section 12 hereof, Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the truth and accuracy of all
representations, warranties and certifications of Tenant set forth in the Lease
and the Construction Agreement, full, complete and prompt payment of all Rent
(as defined in the Lease) and the performance by Tenant of all obligations of
Tenant under the Lease and the Construction Agreement from the effective date
thereof through the end of the Term of the Lease, including any option terms,
renewal terms or extensions thereof (collectively, the “Obligations”).

 

3.       Guarantor hereby waives (a) notices of acceptances of this Guaranty and
of Tenant’s default in the Obligations; (b) notices of amendments or
modifications of the Lease or the Construction Agreement; (c) presentment and
demand for payment or performance; (d) notice of any and all acts of Landlord to
be done to establish the liability of the Guarantor hereunder; (e) demand,
protest, notice of any indulgence or extensions granted to Tenant; (f) any
requirement of diligence or promptness on the part of Landlord in the
enforcement of the

 

 



Lease or the Construction Agreement and any notice thereof; and (f) any other
notice whereby to charge the Tenant thereunder.

 

4.       The liability of Guarantor hereunder shall in no way be affected by:
(i) the release or discharge of Tenant in any creditors’, receivership or
bankruptcy proceeding; (ii) any alteration of or amendment to the Lease or the
Construction Agreement; (iii) any sale, assignment or sublease, or any pledge or
mortgage of the rights of Tenant under the Lease or the Construction Agreement;
(iv) any application or release of any security or other guaranty given for the
performance and observance of the covenants and conditions in the Lease or the
Construction Agreement on Tenant’s part to be performed and observed; (v) the
execution of any subordination and non-disturbance agreement by Tenant in favor
of any lender of Landlord; (vi) any one or more extensions or renewals of the
Lease; or (vii) any full or partial release of, settlement with, or agreement
not to sue Tenant or any other guarantors or other party liable with respect to
any of the Obligations. The liability of Guarantor hereunder is primary and
independent of any and every other guarantor or party, whether or not suit is
brought against Tenant, any other guarantor or any other party, and whether or
not Tenant or any other guarantor or party be joined in such action or actions.

 

5.       In amplification of the foregoing, Guarantor hereby consents to any
assignment or subletting by Tenant or its successors or assigns, and agrees that
the same shall in no way relieve it from any liability under this Guaranty, and
hereby expressly consents to Landlord proceeding directly against Guarantor on
this Guaranty without first exhausting any remedy or remedies which Landlord may
have against Tenant.

 

6.       Additionally, in amplification of the foregoing, Guarantor agrees that
Landlord shall not be required to first resort for payment or performance to
Tenant or other persons or entities or their properties or estates, or to any
collateral, property, liens or other rights or remedies whatsoever.

 

7.       Guarantor will not exercise or enforce any right of contribution,
reimbursement, recourse or subrogation available to Guarantor against any person
liable for payment of the Obligations, or as to any collateral security
therefor, unless and until all of the Obligations shall have been fully paid and
discharged. No payment by the Guarantor pursuant to any provision hereof shall
entitle the Guarantor, by subrogation to the rights of Landlord or otherwise, to
any payment by Tenant, or out of the property of Tenant except after payment in
full of all Obligations.

 

8.       Any indebtedness of Tenant now or hereafter held by the Guarantor is
hereby subordinated to the indebtedness of Tenant to Landlord. Any such
indebtedness of Tenant to the Guarantor, if Landlord so requests, shall be
collected, enforced and received by the Guarantor as trustee for Landlord to be
paid over to Landlord on account of the Obligations, but without reducing or
affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.

 

2 



9.       Guarantor agrees to pay all costs and expenses, including reasonable
attorney’s fees, incurred by Landlord in connection with the protection, defense
or enforcement of this Guaranty.

 

10.       This Guaranty shall inure to the benefit of the Landlord and its
successors and assigns and any assignee of the Landlord’s interest in the Lease,
and shall be binding upon Guarantor and its successors and assigns, personal
representatives, devisees and heirs.

 

11.       Guarantor hereby agrees to indemnify and hold harmless Landlord from
any loss, cause of action, claim, costs, expense or fee (including but not
limited to attorneys’ fees) suffered or occasioned by the failure of Tenant to
satisfy the Obligations. The obligations of Guarantor under this paragraph shall
be primary and independent of any other guarantor or party liable with respect
to any of the Obligations. The agreement to indemnify Landlord contained in this
paragraph shall be enforceable notwithstanding the invalidity or
unenforceability of the Lease or the invalidity or unenforceability of any other
paragraph or paragraphs contained herein.

 

12.       Provided Tenant has maintained a tangible net worth of at least Three
Hundred Million Dollars ($300,000,000.00), as determined in accordance with
generally accepted accounting principles, for two (2) consecutive calendar years
and such net worth is evidenced by audited financial statements of the Tenant
provided to Landlord, this Guaranty shall expire on the last day of the second
such consecutive calendar year, but Guarantor’s obligations for any and all
Obligations which arise and accrue prior to the last day of the second such
consecutive calendar year shall survive the expiration of the Lease and this
Guaranty.

 

13.       Guarantor shall furnish Landlord with annual audited financial
statements (including income statements and balance sheets) as of the end of
each calendar year by no later than March 31 of each year (or, if Guarantor is
publicly traded, such later date as said statements are released to the public),
and year-to-date as of the end of each calendar quarter within 30 days after the
end of each such quarter (or, if Guarantor is publicly traded, such later date
as said statements are released to the public), and if the financial statements
are unaudited, then the statements shall be certified as true and correct by an
officer, managing partner or managing member of Guarantor.

 

14.       Guarantor hereby irrevocably agrees that any legal action or
proceedings against it with respect to this Guaranty may be brought in the state
courts of the State of Minnesota or in any United States District Court in the
State of Minnesota, and by the execution and delivery of this Guaranty,
Guarantor hereby irrevocably submits to the jurisdiction of each such court and
hereby irrevocably waives any and all objections that Guarantor may have as to
jurisdiction or venue in any of such courts. Guarantor acknowledges that it has
received sufficient consideration for any inconvenience which may be caused by
any legal action brought in the State of Minnesota and agrees that the
enforcement of the provisions of this

 

3 



paragraph against Guarantor would not be unreasonable or unfair under all the
circumstances of the Lease or this Guaranty.

 

15.       Landlord agrees to use commercially reasonable efforts to provide
Guarantor notice of any Default by Tenant under the Lease, pursuant to the
notice provisions of Section 26 of the Lease, and in the event of any such
Default, Guarantor shall have to Option to Sublet set forth in Section 23 of the
Lease.

 

[Remainder of this page intentionally left bank; signatures follow:]

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty effective as of
the ________ day of ________________________, 2017.

 

 

__________________________________, a
__________________________

 

    By       Name _________________________________     Its _________________  

 

Signed and acknowledged in the



presence of:

 

WITNESSES:

 

___________________________________

 

Printed Name________________________

 

 

___________________________________



Printed Name________________________

 

 



STATE OF __________ )   ) ss. COUNTY OF _________ )





 

The foregoing instrument was acknowledged before me this ____ day of
_____________, 2017, by ______________________________, the
______________________________ of ________________________________, a
________________________, on behalf of the _______________________.

 

 



        Notary Public  





 

4 



EXHIBIT A

 

LEGAL DESCRIPTION

 

 

 



5 



 

